Exhibit 10.15

LEASE

by and between

BMR-500 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

and

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

500 Fairview Avenue North, Seattle, Washington



--------------------------------------------------------------------------------

Table of Contents

 

1.

Lease of Premises.

  2    2.

Basic Lease Provisions.

  2    3.

Term.

  6    4.

Possession and Commencement Date.

  6    5.

Condition of Premises.

  9    6.

Rentable Area.

  9    7.

Rent.

  10    8.

Rent Adjustments.

  11    9.

Operating Expenses.

  11    10.

Taxes on Tenant’s Property.

  18    11.

Security Deposit.

  19    12.

Use.

  22    13.

Rules and Regulations, CC&Rs, Parking Facilities; Common Area and Storage.

  25    14.

Project Control by Landlord.

  27    15.

Quiet Enjoyment.

  28    16.

Utilities and Services.

  28    17.

Alterations.

  33    18.

Repairs and Maintenance.

  36    19.

Liens.

  38    20.

Estoppel Certificate.

  39    21.

Hazardous Materials.

  39    22.

Odors and Exhaust.

  42    23.

Insurance; Waiver of Subrogation.

  44    24.

Damage or Destruction.

  47    25.

Eminent Domain.

  50    26.

Surrender.

  51   

 

- i -



--------------------------------------------------------------------------------

 

27.

 

Holding Over.

  51    28.

Indemnification and Exculpation.

  52    29.

Assignment or Subletting.

  54    30.

Subordination and Attornment.

  59    31.

Defaults and Remedies.

  60    32.

Bankruptcy.

  66    33.

Brokers.

  66    34.

Definition of Landlord.

  67    35.

Limitation of Landlord’s Liability.

  67    36.

Joint and Several Obligations. If more than one person or entity executes this
Lease as Tenant, then:

  68    37.

Representations.

  69    38.

Confidentiality.

  69    39.

Notices.

  70    40.

Miscellaneous.

  70    41.

Options to Extend Term.

  73    42.

Right of First Refusal.

  75    43.

Right of First Offer.

  77    45.

Sales Tax.

  78   

 

- ii -



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 22nd day of December 2014
(the “Execution Date”), by and between BMR-500 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord leases certain real property located at 500 Fairview Avenue
North, Seattle, Washington 98109 (as more particularly described on Exhibit A-1
attached hereto, the “Property”); and

B. WHEREAS, Landlord intends to construct on the Property a building (the
“Building”); and

C. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises located on the third floor of the Building and
storage space located on the mezzanine level of the Building (collectively, the
“Premises”), pursuant to the terms and conditions of this Lease, as detailed
below; and

D. WHEREAS, an affiliate of Landlord, BMR-530 Fairview Avenue LLC (“530
Landlord”), owns certain real property located at 530 Fairview Avenue North,
Seattle, Washington 98109 (the “Adjacent Property”), including the building
located thereon (the “Adjacent Building”); and

E. WHEREAS, Tenant currently leases space in the Adjacent Building (the
“Adjacent Building Premises”) pursuant to that certain Lease by and between
Tenant and 530 Landlord dated as of October 19, 2007 (as the same has been, or
might hereafter be, amended, amended and restated, supplemented or modified from
time to time, the “Adjacent Building Lease”); and

F. WHEREAS, 530 Landlord and Tenant have entered into that certain Seventh
Amendment to Lease dated of even date herewith (the “Adjacent Building Lease
Amendment”), amending the Adjacent Building Lease, as more particularly set
forth in the Adjacent Building Lease Amendment.

 

- 1 -



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1 Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises,
consisting of the space located on the third floor of the Building shown on
Exhibit A-2 attached hereto, together with the storage space located on the
mezzanine level of the Building shown on Exhibit A-3 attached hereto (the
“Storage Space”), including any exclusive shafts, cable runs, mechanical spaces
and rooftop areas, for use by Tenant in accordance with the Permitted Use (as
defined below) and no other uses. The Property, the Adjacent Property, and all
landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto, including the Building, the Adjacent Building and
any other buildings located on the Property or the Adjacent Property, are
hereinafter collectively referred to as the “Project.” All portions of the
Building that are from time to time designated by Landlord as being for the
non-exclusive use of the tenants of the Building only, and not the tenants of
the Project generally, such as service corridors, stairways, elevators, public
restrooms and public lobbies (all to the extent located in the Building), are
hereinafter referred to as “Building Common Area.” All portions of the Project
that are from time to time designated by Landlord and 530 Landlord as being for
the non-exclusive use of tenants of the Project generally, including driveways,
sidewalks, parking areas, landscaped areas, service corridors, stairways,
elevators, public restrooms and public lobbies (but excluding Building Common
Area and areas from time to time designated by 530 Landlord as being for the use
of tenants of the Adjacent Property only), are hereinafter referred to as
“Project Common Area.” The Building Common Area and Project Common Area are
collectively referred to herein as “Common Area.”

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1 This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

 

- 2 -



--------------------------------------------------------------------------------

2.2 In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share” are both
subject to adjustment as provided in this Lease.

 

Definition or Provision

 

Means the Following (As of the Term

Commencement Date)

Approximate Rentable Area of Premises*   19,927 square feet Approximate Rentable
Area of Building*   122,702 square feet Approximate Rentable Area of Project*  
223,820 square feet Tenant’s Pro Rata Share of Building*   16.24% Tenant’s Pro
Rata Share of Project*   8.90%

 

* Note: Subject to adjustment based upon the Rentable Area of the Premises as of
the Term Commencement Date; however, in no event shall the Rentable Area of the
Premises increase as of the Term Commencement Date unless due to a change in the
outer dimensions of the exterior walls of the Building from those shown on the
current plans for the Building.

2.3 Initial monthly and annual installments of base rent (“Base Rent”) for the
Premises (excluding the Storage Space) as of the Term Commencement Date, subject
to adjustment under this Lease:

 

Dates

   Square Feet
of Rentable
Area*     

Base Rent per Square

Foot of Rentable Area

   Monthly
Base Rent*      Annual Base
Rent*  

Months 1 - 3

     19,927      

Abated in accordance

with Section 7.1 below

   $ 0.00       $ 1,031,222.25   

Months 4 - 12

     19,927       $51.75 annually    $ 85,935.19      

 

* Note: Subject to adjustment based upon the Rentable Area of the Premises as of
the Term Commencement Date as provided in Section 2.2 above.

 

- 3 -



--------------------------------------------------------------------------------

Initial monthly and annual installments of base rent (“Base Rent”) for the
Storage Space as of the Term Commencement Date, subject to adjustment under this
Lease:

 

Dates

   Square Feet
of Rentable
Area     

Base Rent per Square

Foot of Rentable Area

   Monthly
Base Rent*      Annual Base
Rent*  

Months 1 - 3

     1,614      

Abated in accordance

with Section 7.1 below

   $ 0.00       $ 29,052.00   

Months 4 - 12

     1,614       $18.00 annually    $ 2,421.00      

2.4 Estimated Term Commencement Date: April 1, 2016, subject to extension as set
forth in Section 4.1 below.

2.5 Estimated Term Expiration Date: March 31, 2026.

2.6 Security Deposit: One (1) month of Base Rent for the first (1st) month
during which Base Rent is actually due for the entire Premises and Base Rent is
not in abatement, subject to increase in accordance with the terms hereof.

2.7 Permitted Use: Office and laboratory use and light manufacturing use in
compliance with Applicable Laws (as hereinafter defined) (except that the
Storage Space shall be used solely for storage of equipment and personal
property, excluding any Hazardous Materials), all in conformity with all
federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Building, the Property, the Project,
Landlord or Tenant, including both statutory and common law and hazardous waste
rules and regulations (“Applicable Laws”).

 

2.8 Address for Rent Payment:      

BMR-500 FAIRVIEW AVENUE LLC

Attention Entity 251

P.O. Box 511387

Los Angeles, California 90051-7942

 

- 4 -



--------------------------------------------------------------------------------

2.9 Address for Notices to Landlord:

BMR-500 FAIRVIEW AVENUE LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Vice President, Real Estate Legal

2.10 Address for Notices to Tenant:

NANOSTRING TECHNOLOGIES, INC.

530 Fairview Avenue North, Suite 2000

Seattle, Washington 98109

Attn: Wayne Burns, Senior Vice President, Operations/Administration

with a copy to:

NANOSTRING TECHNOLOGIES, INC.

530 Fairview Avenue North, Suite 2000

Seattle, Washington 98109

Attn: General Counsel

2.11 Address for Invoices to Tenant:

NANOSTRING TECHNOLOGIES, INC.

530 Fairview Avenue North, Suite 2000

Seattle Washington 98109

Attn: Accounts Payable

2.12 The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A-1 Property Exhibit A-2 Premises (excluding Storage Space) Exhibit A-3
Storage Space Exhibit B Work Letter Exhibit B-1 Tenant Work Insurance Schedule
Exhibit C Acknowledgement of Term Commencement Date and Term Expiration Date
Exhibit D TI Allowance Reallocation Agreement Exhibit E Form of Letter of Credit
Exhibit F Rules and Regulations

 

- 5 -



--------------------------------------------------------------------------------

 

Exhibit G

 

Tenant’s Personal Property

Exhibit H Form of Estoppel Certificate Exhibit I Landlord Improvements
Exhibit I-1 Proposed Shaft Allocation Plans Exhibit I-2 Proposed Roof Allocation
Plans Exhibit J Form of Ground Lessor Recognition and Non-Disturbance Agreement
Exhibit K Form of Memorandum of Lease Exhibit L Form of Termination of
Memorandum of Lease

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 41 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date that the ten (10)-year period
commencing on the Term Commencement Date expires (the “Term Expiration Date”),
subject to earlier termination of this Lease as provided herein.

4. Possession and Commencement Date.

4.1 The “Term Commencement Date” shall be the earlier of (a) the Estimated Term
Commencement Date and (b) the day the work described in the Work Letter (the
“Tenant Improvements”) is Substantially Complete. Landlord shall reasonably
endeavor to deliver the Premises to Tenant so Tenant can commence construction
of the Tenant Improvements no later than November 1, 2015, and the Estimated
Term Commencement Date shall be extended on a day-for-day basis for each day
after November 1, 2015 that Landlord fails to deliver the Premises to Tenant
(other than as a result of any delay caused by Tenant or its affiliates or their
respective employees, contractors or agents). Notwithstanding anything to the
contrary, if Landlord fails to deliver the Premises to Tenant in the condition
required by this Lease by January 1, 2016, then Tenant shall be entitled to a
credit equal to one (1) day of Rent for every day after January 1, 2016 that
Landlord fails to deliver the Premises to Tenant, which credits shall be applied
to Rent first owing after the initial three (3) months of abated Rent as set
forth in Section 2.3. Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Term Commencement Date and the Term Expiration Date
within ten (10) Business Days after the Term Commencement Date, in the form
attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the Term Commencement Date or
Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Premises required for the Permitted Use by Tenant shall not serve to
extend the Term Commencement Date. The term “Substantially Complete” or
“Substantial Completion” means that the Tenant Improvements are substantially
complete in accordance with the Approved Plans (as defined in the Work Letter),
except for minor punch list items.

 

- 6 -



--------------------------------------------------------------------------------

4.2 Tenant shall cause the Tenant Improvements to be constructed in the Premises
pursuant to the Work Letter attached hereto as Exhibit B (the “Work Letter”) at
a cost to Landlord not to exceed Two Million Five Hundred Ninety Thousand Five
Hundred Ten and No/100 Dollars ($2,590,510.00) (based upon One Hundred Thirty
and No/100 Dollars ($130.00) per square foot of Rentable Area (as defined
below)) of the Premises (excluding the Storage Space) (the “TI Allowance”). The
TI Allowance may be applied to the costs of (m) construction, (n) project review
by Landlord (which fee shall equal two percent (2%) of the cost of the Tenant
Improvements, including the TI Allowance, but shall not exceed Forty Thousand
and No/100 Dollars ($40,000.00), (o) commissioning of mechanical, electrical and
plumbing systems by a licensed, qualified commissioning agent hired by Tenant,
and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (p) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (r) costs and expenses for labor, material,
equipment and fixtures. In no event shall the TI Allowance be used for (v) the
cost of work that is not authorized by the Approved Plans (as defined in the
Work Letter) or otherwise approved in writing by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed), (w) payments to Tenant or
any affiliates of Tenant, (x) the purchase of any furniture, personal property
or other non-building system equipment, (y) costs resulting from any default by
Tenant of its obligations under this Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).
Notwithstanding anything to the contrary in this Lease, Landlord shall not
charge Tenant any plan or construction review, oversight, supervision,
management or other similar fee in relation to the Tenant Improvements other
than the amount set forth in clause (n) above. In addition to the TI Allowance,
Landlord shall contribute up to Two Thousand Nine Hundred Eighty-Nine and 05/100
Dollars ($2,989.05) (based upon 15/100 Dollars ($0.15) per square foot of
Rentable Area of the Premises (excluding the Storage Space) to pay the cost of
developing a test fit plan for the Premises (the “Test Fit Allowance”), which
shall be disbursed by Landlord in accordance with the Work Letter.

4.3 Tenant shall have until the date that is one (1) year after the Term
Commencement Date (the “TI Deadline”), to expend the unused portion of the Test
Fit Allowance and TI Allowance, after which date Landlord’s obligation to fund
such costs shall expire. Notwithstanding the foregoing, if the cost of the
tenant improvements to be performed by Tenant in the Adjacent Building Premises
in accordance with the Adjacent Building Lease Amendment (the “530 Tenant
Improvements”) exceeds the amount of the tenant improvement allowance available
for the 530 Tenant Improvements pursuant to the Adjacent Building Lease
Amendment, then Tenant shall have the right (the “TI Allowance Reallocation
Right”) to reallocate a portion of any unused TI Allowance (the “Reallocated TI
Allowance Amount”) to pay such excess cost of constructing the 530 Tenant
Improvements (subject to the limitations set

 

- 7 -



--------------------------------------------------------------------------------

forth in the Adjacent Building Lease Amendment), on the terms and conditions set
forth in the TI Allowance Reallocation Agreement attached as Exhibit D hereto
(the “TI Reallocation Agreement”). Upon Tenant’s exercise of the TI Allowance
Reallocation Right, the TI Allowance shall be permanently reduced by the
Reallocated TI Allowance Amount, and Landlord shall have no further obligation
to fund the Reallocated TI Allowance Amount.

4.4 Tenant shall be solely responsible for any costs related to the Tenant
Improvements in excess of the TI Allowance (the “Excess Costs”). In no event
shall any unused TI Allowance entitle Tenant to a credit against Rent payable
under this Lease. If the amount of the Approved Budget is greater than the TI
Allowance (plus any amount of the tenant improvement allowance from the Adjacent
Building Lease Amendment that is allocated to the costs of the Tenant
Improvements pursuant to the TI Reallocation Agreement), but less than or equal
to one hundred ten percent (110%) of the TI Allowance, then Landlord shall first
pay the entire TI Allowance, and after the TI Allowance (plus any amount of the
tenant improvement allowance from the Adjacent Building Lease Amendment that is
allocated to the costs of the Tenant Improvements pursuant to the TI
Reallocation Agreement) has been expended, Tenant shall pay the Excess Costs. If
the amount of the Approved Budget (as defined in Exhibit B) exceeds one hundred
ten percent (110%) of the TI Allowance (plus any amount of the tenant
improvement allowance from the Adjacent Building Amendment Lease that is
allocated to the costs of the Tenant Improvements pursuant to the TI
Reallocation Agreement), then Tenant shall deposit an amount equal to the Excess
Costs with Landlord no less than ten (10) Business Days before commencing work
on the Tenant Improvements. In such case Tenant’s funds shall be disbursed by
Landlord on a pari pasu basis with the TI Allowance as set forth in the attached
Exhibit B. Following disbursement of the TI Allowance and any Tenant funds
deposited with Landlord, Tenant shall pay for all remaining Costs of the Work,
within ten (10) Business Days after written notice from Landlord of the amount
due from Tenant. At the option of Landlord, amounts payable by Tenant pursuant
to this paragraph shall be paid directly to Contractor or such other party as
Landlord may reasonably designate in writing.

4.5 Prior to entering upon the Premises, Tenant shall furnish to Landlord
evidence satisfactory to Landlord that insurance coverages required of Tenant
under the provisions of Article 23 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease, provided that Tenant’s
obligation to pay Rent or utilities shall not commence until the Term
Commencement Date; provided, however, if the Tenant Improvements are not
substantially completed within seven (7) months following the date possession of
the Premises has been delivered to Tenant by Landlord (with such seven (7) month
period subject to extension to the extent completion is delayed by Landlord’s
actions or any failure to act where Landlord was obligated to act pursuant to
this Lease), Landlord reserves the right to require Tenant to install a
temporary meter at Tenant’s expense to measure Tenant’s consumption of
electricity in the Premises and Landlord may charge Tenant for the electricity
so consumed.

 

- 8 -



--------------------------------------------------------------------------------

4.6 Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process.
Landlord shall not unreasonably withhold its consent, but may refuse to use any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony.

5. Condition of Premises. Subject to Landlord’s obligations under this Lease,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Tenant
acknowledges that (a) it agrees to take the Premises in its condition “as is” as
of the date that Landlord delivers possession of the Premises to Tenant in the
condition required by the terms of this Lease, subject only to Landlord’s
obligations under this Lease (the “Delivery Date”), and (b) Landlord shall have
no obligation to alter, repair or otherwise prepare the Premises for Tenant’s
occupancy or to pay for or construct any improvements to the Premises, except
with respect to the TI Allowance, the Test Fit Allowance and as otherwise
expressly stated in this Lease. Tenant’s taking of possession of the Premises
shall, except as otherwise agreed to in writing by Landlord and Tenant and
subject to Landlord’s obligations hereunder, conclusively establish that the
Premises, the Building and the Project were at such time in good, sanitary and
satisfactory condition and repair. At Landlord’s sole cost and expense, Landlord
shall deliver the Premises to Tenant with the Premises’ base core and shell work
described in the attached Exhibit I completed and ready for the Tenant
Improvements (the cost of which work shall not be deducted from the TI Allowance
or passed through as an Operating Expense, whether completed before or after
Tenant takes possession of the Premises). Notwithstanding anything to the
contrary, Landlord shall deliver the Premises to Tenant on the Delivery Date,
free and clear of any Hazardous Materials in violation of Applicable Laws to the
extent in effect and as interpreted and applied as of the Delivery Date.

6. Rentable Area.

6.1 The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect, as the same may be reasonably adjusted from time to
time by Landlord in consultation with Landlord’s architect to reflect
commercially reasonable changes to the Premises, the Building or the Project, as
applicable.

6.2 The Rentable Area of the Building is generally determined by making separate
calculations of Rentable Area applicable to each floor within the Building and
totaling the Rentable Area of all floors within the Building. The Rentable Area
of a floor is computed by measuring to the outside finished surface of the
permanent outer Building walls. The full area

 

- 9 -



--------------------------------------------------------------------------------

calculated as previously set forth is included as Rentable Area, without
deduction for columns and projections or vertical penetrations, including
stairs, elevator shafts, flues, pipe shafts, vertical ducts and the like, as
well as such items’ enclosing walls.

6.3 The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4 The Rentable Area of the Project is the total Rentable Area of all buildings
within the Project.

6.5 Review of allocations of Rentable Areas as between tenants of the Building
and the Project shall be made as frequently as Landlord reasonably deems
appropriate, including in order to facilitate an equitable apportionment of
Operating Expenses (as defined below). If such review is by a licensed architect
and allocations are certified by such licensed architect as being correct, then
Tenant shall be bound by such certifications, absent manifest error, so long as
the calculations are commercially reasonable.

7. Rent.

7.1 Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the Term Commencement Date, the sums set forth in Section 2.3, subject to the
rental adjustments provided in Article 8 hereof. Base Rent shall be paid in
equal monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term; provided that Base Rent for the
Premises shall be abated during the first three (3) months of the Term (the
“Base Rent Abatement Period”). In the event that the Term Commencement Date
occurs on a day other than the first day of a calendar month, then monthly Base
Rent payable on or before the first day of the last month of the Base Rent
Abatement Period shall be a prorated amount based on the actual number of days
in such calendar month following the expiration of the Base Rent Abatement
Period. For purposes of clarity, Tenant shall be responsible for all other Rent
due pursuant to the terms of this Lease during the Base Rent Abatement Period.

7.2 In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below),
(b) the Property Management Fee (as defined below) and (c) any other amounts
that Tenant assumes or agrees to pay under the provisions of this Lease that are
owed to Landlord, including any and all other sums that may become due by reason
of any default of Tenant or failure on Tenant’s part to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after notice and the lapse of any applicable cure periods.

 

- 10 -



--------------------------------------------------------------------------------

7.3 Base Rent and Additional Rent shall together be denominated “Rent.” Except
as otherwise expressly set forth in this Lease, Rent shall be paid to Landlord,
without abatement, deduction or offset, in lawful money of the United States of
America at the office of Landlord as set forth in Section 2.8 or to such other
person or at such other place as Landlord may from time designate in writing. In
the event the Term commences on a day other than the first day of a calendar
month or the Term ends on a day other than the last day of a calendar month,
then the Rent for such fraction of a month shall be prorated for such period on
the basis of the number of days in the month and shall be paid at the
then-current rate for such fractional month.

7.4 Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence. Tenant’s obligation
to pay Rent with respect to any period or obligations arising, existing or
pertaining to the period prior to the date of the expiration or earlier
termination of the Term or this Lease shall survive any such expiration or
earlier termination; provided, however, that nothing in this sentence shall in
any way affect Tenant’s obligations with respect to any other period.

8. Rent Adjustments. Base Rent shall be subject to an annual upward adjustment
of three percent (3%) of the then-current Base Rent. The first such adjustment
shall become effective commencing on the first (1st) annual anniversary of the
Term Commencement Date, and subsequent adjustments shall become effective on
every successive annual anniversary during the Term.

9. Operating Expenses.

9.1 As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes and assessments (including amounts due under any
improvement bond upon the Building or the Project (including the parcel or
parcels of real property upon which the Building, the other buildings in the
Project and areas serving the Building and the Project are located)) or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”); taxes on or measured by gross rentals received from the rental of
space in the Project; taxes based on the square footage of the Premises, the
Building or the Project, as well as any parking charges, utilities surcharges or
any other costs levied, assessed or imposed by, or at the direction of, or
resulting from Applicable Laws or interpretations thereof, promulgated by any

 

- 11 -



--------------------------------------------------------------------------------

Governmental Authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project; taxes on this transaction or any
document to which Tenant is a party creating or transferring an interest in the
Premises; any fee for a business license to operate an office building; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes, less tax refunds obtained as a result of an application for
review thereof; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include Project office rent at fair market rental for a commercially reasonable
amount of space for Project management personnel, to the extent an office used
for Project operations is maintained at the Project, plus customary expenses for
such office, and costs of repairs and replacements to improvements within the
Project as reasonably appropriate to maintain the Project as required hereunder;
costs of utilities furnished to the Common Area; sewer fees; cable television;
trash collection; cleaning, including windows; heating, ventilation and
air-conditioning (“HVAC”); maintenance of landscaping and grounds; maintenance
of drives and parking areas; maintenance of the roof; security services and
devices; building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Project; license, permit and inspection fees;
sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Building or Project
systems and equipment; telephone, postage, stationery supplies and other
reasonable expenses incurred in connection with the operation, maintenance or
repair of the Project; accounting, legal and other professional fees and
expenses reasonably incurred in connection with the Project; costs of furniture,
draperies, carpeting, landscaping, snow removal and other customary and ordinary
items of personal property provided by Landlord for use in Common Area or in the
Project office; capital expenditures incurred (i) in replacing obsolete
equipment, (ii) for the primary purpose of reducing Operating Expenses, or
(iii) required by any Governmental Authority to comply with changes in
Applicable Laws that take effect after the Execution Date or to ensure continued
compliance with Applicable Laws in effect as of the Execution Date, in each case
amortized over the useful life thereof, as reasonably determined by Landlord, in
accordance with generally accepted accounting principles; costs of complying
with Applicable Laws (except to the extent such costs are incurred to remedy
non-compliance as of the Delivery Date with Applicable Laws, provided that such
non-compliance was not caused by Tenant or any Tenant Party); costs to keep the
Project in compliance with, or fees otherwise required under, any CC&Rs (as
defined below); insurance premiums, including premiums for commercial general
liability, property casualty, earthquake, terrorism and environmental coverages;
portions of insured losses paid by Landlord as part of the deductible portion of
a loss pursuant to the terms of insurance policies; service contracts; costs of
services of independent contractors retained to do work of a nature referenced
above; and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and

 

- 12 -



--------------------------------------------------------------------------------

maintenance of the Project, its equipment, the adjacent walks, landscaped areas,
drives and parking areas, including janitors, floor waxers, window washers,
watchmen, gardeners, sweepers, plow trucks and handymen. Notwithstanding any of
the foregoing, any insurance deductibles included in Operating Expenses shall be
amortized over the useful life of the repairs made with such deductibles, as
reasonably determined by Landlord, in accordance with generally accepted
accounting principles.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses that relate to preparation of rental space for a
tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); legal expenses relating to other tenants; any
costs or expenses relating solely to another tenant; costs of repairs to the
extent reimbursed by payment of insurance proceeds received by Landlord (or that
would have been reimbursed had Landlord carried insurance required by this
Lease); interest upon loans to Landlord or secured by a mortgage or deed of
trust covering the Project or a portion thereof (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 9.1(a)); salaries of executive
officers of Landlord; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements that are provided
for in Subsection 9.1(b)); taxes that are excluded from Operating Expenses by
the last sentence of Subsection 9.1(a); costs related to the construction of any
Building specialty areas, such as Building conference facilities, café, fitness
center, loading dock(s) and outdoor meeting space/deck, except as expressly
permitted by Section 9.1(b) above; advertising and promotional expenses and
other costs incurred in procuring tenants or in selling the Building or Project;
legal fees incurred in connection with approvals from and contract disputes with
suppliers; costs of renovating or otherwise improving or decorating space for
any tenant or other occupant of the Building or Project, including Tenant, or
relocating any tenant; financing costs, including interest and principal
amortization of debts and the costs of providing the same; rental on ground
leases or other underlying leases and the costs of providing the same; wages,
bonuses and other compensation of employees not performing property management
duties with respect to the Building or the Project; any liabilities, costs or
expenses associated with or incurred in connection with the removal, enclosure,
encapsulation or other handling of asbestos or other hazardous or toxic
materials or substances to the extent existing as of the Term Commencement Date
and not caused or exacerbated by Tenant or any Tenant Party, and the cost of
defending against claims in regard to the existence or release of, Hazardous
Materials to the extent existing at the Building or Project as of the Term
Commencement Date and not caused or exacerbated by Tenant or any Tenant Party
(except with respect to those costs for which Tenant is otherwise responsible
pursuant to the express terms of this Lease); costs of any items for

 

- 13 -



--------------------------------------------------------------------------------

which, and to the extent, Landlord is paid or reimbursed by insurance; increased
insurance or real estate taxes to the extent paid by any tenant of the Building
or Project or for which Landlord is reimbursed from any other tenant; charges
for electricity, water, or other utilities, services or goods and applicable
taxes for which Tenant or any other tenant, occupant, person or other party
reimburses Landlord or pays to third parties; any violation of Applicable Laws
to the extent that such violation exists as of the Term Commencement Date and
was not caused by Tenant or any Tenant Party; cost of any HVAC, janitorial or
other services provided to tenants on an extra cost basis after regular Business
Hours and for which such tenants reimburse Landlord; any costs, expenses, bonds,
assessments, entitlement or permit fees or subsidies or other fees associated
with the initial construction of the Building or Project by Landlord; cost of
any work or service performed on an extra cost basis for any tenant in the
Building or Project to a materially greater extent or in a materially more
favorable manner than furnished generally to the tenants and other occupants;
cost of any work or services performed for any facility other than the Building
or Project; any cost representing an amount paid to a person, firm, corporation
or other entity related to Landlord that is in excess of the amount which would
have been paid in the absence of such relationship; any cost of painting or
decorating any interior parts of the Building or Project other than Common
Areas; any cost associated with operating an on- or off-site management office
for the Building or Project, other than as expressly provided in Section 9.1(b);
Landlord’s general overhead and any other expense not directly attributable to
operation and management of the Building and Project (e.g., the activities of
Landlord’s officers and executives or professional development expenditures);
cost of initial cleaning and rubbish removal from the Building or Project to be
performed before final completion of the base building or tenant space; cost of
initial landscaping of the Building or Project; attorneys’ fees, accounting fees
and other expenditures incurred in connection with negotiations, disputes and
claims of other tenants or occupants of the Building or Project or with other
third parties, except as specifically otherwise provided in this Lease; cost of
initial stock of tools and equipment for operation, repair and maintenance of
the Building or Project; capital expenses (except as allowed under
Section 9.1(b) above); late fees or charges incurred by Landlord due to late
payment of expenses resulting from Landlord’s negligence or willful misconduct;
cost of acquiring, securing, cleaning or maintaining sculptures, paintings and
other works of art in excess of $25,000 in total; taxes on Landlord’s business
(such as income, excess profits, franchise, capital stock, estate, inheritance,
etc.); charitable or political contributions; costs and expenses incurred in
connection with compliance with or the contesting or settlement of any claimed
violation of law or requirements of law; direct costs or allocable costs
associated with parking operations if there is a separate charge to Tenant,
other tenants or the public for parking; and all other items to the extent that
another party compensates or pays Landlord for such item so that Landlord shall
not recover any item of cost more than once. To the extent that Tenant uses more
than Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant shall pay
Landlord for such excess in addition to Tenant’s obligation to pay Tenant’s Pro
Rata Share of Operating Expenses (such excess, together with Tenant’s Pro Rata
Share, “Tenant’s Adjusted Share”).

 

- 14 -



--------------------------------------------------------------------------------

9.2 Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below) and
(b) Landlord’s estimate of Tenant’s Adjusted Share of Operating Expenses with
respect to the Building and the Project, as applicable, for such month.

(x) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 with respect to the entire Term, including any extensions thereof or
any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof. For the first three (3) months of the Term (and any period of
occupancy prior to the Term as further described in Section 9.5), the Property
Management Fee shall be calculated as if Tenant were paying Eighty-Five Thousand
Nine Hundred Thirty-Five and 19/100 Dollars ($85,935.19) per month for Base
Rent.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s Adjusted Share of Operating Expenses, and the cost of
providing utilities to the Premises for the previous calendar year (“Landlord’s
Statement”). Any additional sum due from Tenant to Landlord shall be immediately
due and payable. If the amounts paid by Tenant pursuant to this Section exceed
Tenant’s Adjusted Share of Operating Expenses for the previous calendar year,
then Landlord shall credit the difference against the Rent next due and owing
from Tenant; provided that, if the Lease term has expired, Landlord shall
accompany Landlord’s Statement with payment for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3 Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Since the Project consists of multiple buildings,
certain Operating Expenses may pertain to a particular building(s) and other
Operating Expenses to the Project as a whole. Landlord reserves the right in its
reasonable discretion to allocate any such costs applicable to any particular
building within the Project solely to such building rather than the Project as a
whole, and other such costs applicable to the Project as a whole among the
buildings in the Project (which may include the Building), with the tenants in
each building being responsible for paying their respective shares of such
building costs to the extent required under their leases. If Landlord allocates
certain costs to other building(s) in the Project, said costs shall be included
in the Operating Expenses for the

 

- 15 -



--------------------------------------------------------------------------------

Project as a whole; if Landlord allocates certain Operating Expenses to the
Building only, Tenant shall only be responsible for that amount of Operating
Expenses equal to Tenant’s Pro Rata Share of the Building. Landlord shall
allocate such costs among the buildings (including the Building) in a
reasonable, non-discriminatory manner, and such allocation shall be binding on
Tenant. To the extent that Landlord and affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”), then in connection with Landlord
performing services for the Project pursuant to this Lease, similar services may
be performed by the same vendor(s) for Neighboring Properties, as long as Tenant
does not bear the additional cost of such services to Neighboring Properties in
excess of the cost of such services if they were provided solely to the Project.
In such a case, Landlord shall reasonably allocate to the Project the costs for
such services based upon the ratio that the Rentable Area of the Building and
Project bears to the total Rentable Area of all buildings on the Neighboring
Properties for which the services are performed, unless the scope of the
services performed for any building or property (including the Building and the
Project) is disproportionately more or less than for others, in which case
Landlord shall equitably allocate the costs based on the scope of the services
being performed for each building or property (including the Building and the
Project).

9.4 Landlord’s Statement shall be final and binding upon Tenant unless Tenant,
within ninety (90) days after Tenant’s receipt thereof, shall contest any item
therein by giving written notice to Landlord, specifying each item contested and
the reasons therefor. If, during such ninety (90)-day period, Tenant reasonably
and in good faith questions or contests the correctness of Landlord’s Statement,
Landlord shall provide Tenant with reasonable access to review Landlord’s books
and records to the extent relevant to determination of Operating Expenses, and
such other information as Landlord reasonably determines to be responsive to
Tenant’s written inquiries regarding the same. In the event that, after Tenant’s
review of such information, Landlord and Tenant (both acting in good faith)
cannot agree upon the amount stated in Landlord’s Statement, then Tenant shall
have the right to have an independent public accounting firm hired by Tenant
(and approved by Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay) on an hourly basis and not on a contingent-fee
basis (at Tenant’s sole cost and expense except as provided below), subject to a
reasonable confidentiality agreement, audit and review such of Landlord’s books
and records for the year in question as directly relate to the determination of
Operating Expenses for such year (the “Independent Review”). Landlord shall make
such books and records available at the location where Landlord maintains them
in the ordinary course of its business. Landlord need not provide copies of any
books or records, provided that Tenant shall be entitled to make such copies at
its expense. Tenant shall commence the Independent Review within thirty
(30) days after the date Landlord has given Tenant access to Landlord’s books
and records for the Independent Review. Tenant shall complete the Independent
Review and notify Landlord in writing of Tenant’s specific objections to
Landlord’s calculation of Operating Expenses

 

- 16 -



--------------------------------------------------------------------------------

(including a written statement of the basis, nature and amount of each proposed
adjustment) no later than ninety (90) days after Landlord has first given Tenant
access to Landlord’s books and records for the Independent Review. Landlord
shall review the results of any such Independent Review. The parties shall
endeavor in good faith to agree promptly and reasonably upon Operating Expenses
taking into account the results of such Independent Review. If, as of sixty
(60) days after Tenant has submitted the Independent Review to Landlord, the
parties have not agreed on the appropriate adjustments to Operating Expenses,
then the parties shall engage a mutually agreeable independent third party
accountant with at least ten (10) years’ experience in commercial real estate
accounting in the Seattle, Washington area (the “Accountant”). If the parties
cannot agree on the Accountant, each shall within ten (10) days after such
impasse appoint an Accountant (different from the accountant and accounting firm
that conducted the Independent Review) and, within ten (10) days after the
appointment of both such Accountants, those two Accountants shall select a third
(which cannot be the accountant and accounting firm that conducted the
Independent Review). If either party fails to timely appoint an Accountant, then
the Accountant the other party appoints shall be the sole Accountant. Within ten
(10) days after appointment of the Accountant(s), Landlord and Tenant shall each
simultaneously give the Accountants (with a copy to the other party) its
determination of Operating Expenses, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Accountants shall by majority vote select either Landlord’s or
Tenant’s determination of Operating Expenses. The Accountants may not select or
designate any other determination of Operating Expenses. The determination of
the Accountant(s) shall bind the parties. If the parties agree or the
Accountant(s) determine that Tenant’s Adjusted Share of Operating Expenses
actually paid by Tenant for the calendar year in question exceeded Tenant’s
obligations for such calendar year, then Landlord shall, at Tenant’s option,
either (a) credit the excess to the next succeeding installments of estimated
Additional Rent or (b) pay the excess to Tenant within thirty (30) days after
delivery of such results. If the parties agree or the Accountant(s) determine
that Tenant’s payments of Tenant’s Adjusted Share of Operating Expenses for such
calendar year were less than Tenant’s obligation for the calendar year, then
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such results. If it is finally agreed or determined that Landlord’s
Statement for any year overcharges Tenant by five percent (5%) or more, then
Landlord shall reimburse Tenant all reasonable costs of such review (including
without limitation the cost of third party auditors) within thirty (30) days of
Landlord’s receipt of an invoice therefor.

9.5 Tenant shall not be responsible for Operating Expenses with respect to any
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date for purposes other than construction of the Tenant
Improvements and other move-in activities, Tenant shall be responsible for
Operating Expenses from such earlier date of possession (the Term Commencement
Date or such earlier date, as applicable, the “Expense Trigger Date”); and

 

- 17 -



--------------------------------------------------------------------------------

provided, further, that Landlord may annualize certain Operating Expenses
incurred prior to the Expense Trigger Date over the course of the budgeted year
during which the Expense Trigger Date occurs, and Tenant shall be responsible
for the annualized portion of such Operating Expenses corresponding to the
number of days during such year, commencing with the Expense Trigger Date, for
which Tenant is otherwise liable for Operating Expenses pursuant to this Lease.
Tenant’s responsibility for Tenant’s Adjusted Share of Operating Expenses shall
continue to the latest of (a) the date of termination of the Lease, (b) the date
Tenant has fully vacated the Premises and (c) if termination of the Lease is due
to a default by Tenant, the date of rental commencement of a replacement tenant.

9.6 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9.7 Within thirty (30) days after the end of each calendar month, Tenant shall
submit to Landlord an invoice, or, in the event an invoice is not available, an
itemized list, of all costs and expenses that (a) Tenant has incurred (either
internally or by employing third parties) during the prior month and (b) for
which Tenant reasonably believes it is entitled to reimbursements from Landlord
pursuant to the terms of this Lease.

9.8 In the event that the Building or Project is less than fully occupied during
a calendar year, Tenant acknowledges that Landlord may extrapolate Operating
Expenses that vary depending on the occupancy of the Building or Project, as
applicable, to equal Landlord’s reasonable estimate of what such Operating
Expenses would have been had the Building or Project, as applicable, been
ninety-five percent (95%) occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10. Taxes on Tenant’s Property.

10.1 Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises or
on any gross or net receipts of or sales by Tenant.

10.2 If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or

 

- 18 -



--------------------------------------------------------------------------------

trade fixtures, and if Landlord, after written notice to Tenant, pays the taxes
based upon any such increase in the assessed value of the Building, the Property
or the Project, then Tenant shall, upon demand, repay to Landlord the taxes so
paid by Landlord.

10.3 If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the applicable governmental assessor’s
office are available and sufficiently detailed to serve as a basis for
determining whether such Tenant improvements or alterations are assessed at a
higher valuation than the Building Standard, then such records shall be binding
on both Landlord and Tenant.

11. Security Deposit.

11.1 Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the Term. If Tenant Defaults (as defined below) with respect to any provision of
this Lease, including any provision relating to the payment of Rent, then
Landlord may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of any Rent or any other sum in default,
or to compensate Landlord for any other loss or damage that Landlord may suffer
by reason of Tenant’s default. If any portion of the Security Deposit is so used
or applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. The provisions of this Article shall survive the
expiration or earlier termination of this Lease.

11.2 In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3 Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

 

- 19 -



--------------------------------------------------------------------------------

11.4 If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5 Tenant will provide Landlord with updated Hazardous Materials Documents
(defined below) as required under Section 21.2 below. In the event that, upon
Landlord’s review of any updated Hazardous Materials Documents, Landlord
reasonably determines that Tenant’s change in use of Hazardous Materials (as
defined below) at the Premises set forth in such updated Hazardous Materials
Documents materially increases the risk of damage to or contamination of the
Premises or other parts of the Project, then Landlord may require that, upon
Tenant’s receipt of written notice from Landlord, Tenant in its sole discretion
shall elect to either (a) deposit an additional sum equal to one (1) month of
Base Rent with Landlord, which amount shall be added to and treated as a part of
the Security Deposit, or (b) obtain a policy of Pollution Legal Liability
insurance with coverage limits and in a form reasonably acceptable to Landlord.
If required, such coverage shall include bodily injury, sickness, disease, death
or mental anguish or shock sustained by any person; property damage including
physical injury to or destruction of tangible property including the resulting
loss of use thereof, clean-up costs, and the loss of use of tangible property
that has not been physically injured or destroyed; and defense costs, charges
and expenses incurred in the investigation, adjustment or defense of claims for
such compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy is retroactive to the date Landlord provided
Tenant with notice pursuant to this Section 11.5 that Tenant is required to
provide the coverage and such coverage is continuously maintained thereafter so
long as Tenant occupies the Premises.

11.6 If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

 

- 20 -



--------------------------------------------------------------------------------

11.7 The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may, at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit D attached (or in another commercially
reasonable form approved by Landlord) issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension up to a maximum amount of $3,000.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five
(45) days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date), Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10)

 

- 21 -



--------------------------------------------------------------------------------

Business Days, (iv) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges for Landlord’s transfer of the L/C Security or
(v) the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile). This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
(i) the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous, and (ii) Landlord will indemnify Tenant from
any actual damages incurred by Tenant to the extent Landlord had no reasonable
basis to believe it had the right to make a draw on the L/C Security.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) Business Days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

11.8 Tenant shall, within five (5) days of any increase in Base Rent as a result
of the expansion of the Premises pursuant to Section 42 below, Section 43 below
or otherwise, pay to Landlord one (1) times the amount of such increase as an
additional Security Deposit, as a component of its obligations under this
Article.

12. Use.

12.1 Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2 Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of

 

- 22 -



--------------------------------------------------------------------------------

any of the above, or that in Landlord’s reasonable opinion violates any of the
above. Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.

12.3 Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4 Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5 No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

12.6 No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7 No sign, advertisement or notice (“Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent, which consent shall not be unreasonably withheld. Signage
shall conform to Landlord’s design criteria. At Landlord’s sole cost and
expense, Landlord shall provide Tenant with lobby and directory signage in the
Building substantially consistent with the Signage permitted for comparable
tenants in the Project, as Landlord reasonably determines. Tenant shall have the
right to install Tenant’s proportionate share of the Building exterior Signage,
subject to all preexisting rights of other tenants, Applicable Laws and
Landlord’s reasonable review and approval. For any Signage, Tenant shall, at
Tenant’s own cost and expense, (a) acquire all permits for such

 

- 23 -



--------------------------------------------------------------------------------

Signage in compliance with Applicable Laws and (b) design, fabricate, install
and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage upon the expiration or earlier termination of the Lease.
Interior signs on entry doors to the Premises and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at Tenant’s sole cost and
expense, and shall be of a size, color and type and be located in a place
acceptable to Landlord. The directory tablet shall be provided exclusively for
the display of the name and location of tenants only. Without the prior written
consent of Landlord, which consent shall not be unreasonably delayed or
withheld, Tenant shall not place anything on the exterior of the corridor walls
or corridor doors other than Landlord’s standard lettering. At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all
reasonable costs associated with such installation within thirty (30) days after
demand therefor.

12.8 Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9 Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10 Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for unlawful purposes, (c) cause, maintain or permit any
nuisance or waste in, on or about the Project or (d) take any other action that
would in Landlord’s reasonable determination in any manner adversely affect
other tenants’ quiet use and enjoyment of their space or adversely impact their
ability to conduct business in a professional and suitable work environment.
Notwithstanding anything in this Lease to the contrary, Tenant may not install
any security systems (including cameras) outside the Premises or that record
sounds or images outside the Premises without Landlord’s prior written consent,
which Landlord may withhold in its sole and absolute discretion. Landlord shall
provide an on-site security guard at the Building, Monday through Friday between
the hours of 6:00 a.m. and 10:00 p.m., (y) a roving security patrol service at
or around the Building during non-Business Hours, and (z) once the Building is
fully occupied, an additional on-site security guard at the Building, Monday
through Friday between the hours of 8:00 a.m. and 4:00 p.m.; provided, however,
by providing such security, Landlord does not assume any liability or obligation
to Tenant with respect to the safety or security of the Building, the Project or
the Premises, except to the extent that such liability arises directly from
Landlord’s gross negligence or willful misconduct. The Building will be
accessible only via a security access card system or such other security system
as Landlord hereafter may elect to install. The Building shall be secured and
accessible only via a security access card.

 

- 24 -



--------------------------------------------------------------------------------

12.11 Subject to Landlord’s express obligations under this Lease, Tenant shall
be responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against any demands,
claims, liabilities, losses, costs, expenses, actions, causes of action,
damages, suits or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements, regardless of whether the applicable
demand, claim, action, cause of action or suit is voluntarily withdrawn or
dismissed) incurred in investigating or resisting the same (collectively,
“Claims”) arising out of any such failure of the Premises to comply with the
ADA. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

12.12 Tenant shall have unrestricted access to the Premises twenty-four
(24) hours a day, seven (7) days a week, every day of the year during the Term
and any extension thereof, subject to such security systems and procedures as
Landlord may implement from time to time.

13. Rules and Regulations, CC&Rs, Parking Facilities; Common Area and Storage.

13.1 Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord (the “Rules and
Regulations”). Tenant shall and shall ensure that its contractors,
subcontractors, employees, subtenants and invitees faithfully observe and comply
with the Rules and Regulations. Landlord shall not be responsible to Tenant for
the violation or non-performance by any other tenant or any agent, employee or
invitee thereof of any of the Rules and Regulations.

13.2 Tenant shall comply with any covenants, conditions or restrictions
hereafter recorded on the Project or Property, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time (the
“CC&Rs”), so long as Tenant receives copies of such CC&Rs and such CC&Rs do not
prohibit the use of the Premises for the Permitted Use. Landlord has provided to
Tenant copies of that certain: (w) Amended and

 

- 25 -



--------------------------------------------------------------------------------

Restated Property Use and Development Agreement dated July 29, 2013 from the
City of Seattle to Landlord; (x) Ordinance 124258 approving the foregoing;
(y) Letter re: City of Seattle Analysis and Recommendation of the Director of
the Department of Planning and Development regarding application number 3011479;
and (z) Letter re: City of Seattle Determination of the Director of the
Department of Planning and Development regarding application number 3015121
(related to issued MUP 3011479).

13.3 As of the Term Commencement Date, the Building shall have a two and one
half (2.5) level secure sub-grade parking structure, which Landlord currently
anticipates will accommodate approximately one hundred thirty (130) cars. Access
to the underground parking will be made through the garage entry of the Adjacent
Building. At Tenant’s sole option to be elected from time to time, Tenant shall
have a non-exclusive, irrevocable license to use up to twenty (20) parking
spaces (based on the parking ratio of one (1) parking space per one thousand
(1,000) square feet of Rentable Area of the Premises) in the parking structure
serving the Building in common on an unreserved basis with other tenants of the
Building during the Term and any extension thereof at a cost equal to the
prevailing market rate for parking (as of the Execution Date, the rate for such
parking spaces shall be Two Hundred Thirty and No/100 Dollars ($230.00) per
parking space per month), which Tenant shall pay simultaneously with payments of
Base Rent as Additional Rent; provided that Landlord shall not increase the rate
that Landlord charges Tenant for such parking spaces more frequently than one
(1) time in any twelve (12) month period, and any such increase shall not be
greater than five percent (5%) of the then-current rate for such parking spaces.
Tenant may increase or decrease the number of parking spaces licensed by Tenant
pursuant to the terms of this paragraph from time to time, upon at least ten
(10) days prior written notice to Landlord (not to exceed twenty (20) parking
spaces unless otherwise agreed upon in writing by Landlord).

13.4 Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof; provided that Tenant
shall always have the option to license at least twenty (20) parking spaces.
Upon such determination, Landlord may reasonably allocate parking spaces among
Tenant and other tenants of the Building or the Project. Nothing in this
Section, however, is intended to create an affirmative duty on Landlord’s part
to monitor parking.

13.5 Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have the non-exclusive
right to utilize the service elevator and access the freight loading dock, at no
additional cost.

 

- 26 -



--------------------------------------------------------------------------------

14. Project Control by Landlord.

14.1 Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises. Tenant acknowledges that Landlord specifically reserves
the right to allow the exclusive use of corridors and restroom facilities
located on specific floors to one or more tenants occupying such floors;
provided, however, that Tenant shall not be deprived of the use of the corridors
reasonably required to serve the Premises or of restroom facilities serving the
floor upon which the Premises are located.

14.2 Subject to the terms and conditions of this Lease, possession of areas of
the Premises necessary for utilities, services, safety and operation of the
Building is reserved to Landlord.

14.3 Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that materially adversely
affects Tenant’s quiet enjoyment and use of the Premises as provided for in this
Lease.

14.4 Landlord may, at any and all reasonable times during non-Business Hours (or
during Business Hours), if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (provided
that no time restrictions shall apply or advance notice be required if an
emergency necessitates immediate entry), enter the Premises to (u) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (v) supply any service Landlord is required to provide hereunder,
(w) alter, improve or repair any portion of the Building other than the Premises
for which access to the Premises is reasonably necessary, (x) post notices of
nonresponsibility, (y) access the telephone equipment, electrical substation and
fire risers and (z) show the Premises to prospective tenants during the final
year of the Term and current and prospective purchasers and lenders at any time
during the Term;

 

- 27 -



--------------------------------------------------------------------------------

provided that Landlord shall be subject to Tenant’s reasonable security
procedures, except in an emergency. In connection with any such alteration,
improvement or repair as described in Subsection 14.4(w), Landlord may erect in
the Premises or elsewhere in the Project scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

15. Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

16. Utilities and Services.

16.1 Subject to Force Majeure (defined below) and the other provisions of this
Article 16, Landlord shall provide, or cause to be provided, to the Premises
during Business Hours (as defined below) water, gas, heat, light, power, HVAC,
de-ionized water, and elevator service sufficient for Tenant’s Permitted Use.
Except as otherwise expressly provided in this Lease, Tenant shall pay for all
water (including the cost to service, repair and replace reverse osmosis,
de-ionized and other treated water), gas, heat, light, power, telephone,
internet service, cable television, other telecommunications, HVAC and other
utilities supplied to the Premises, together with any fees, surcharges and taxes
thereon. Electric power and CFM/HVAC supplied to the Premises will be separately
metered (with meters installed by Landlord at Landlord’s sole cost), and Tenant
shall pay the costs for such electric power and CFM/HVAC supplied to the
Premises as Additional Rent. If any other such utility is not separately metered
to Tenant, Tenant shall pay Tenant’s Adjusted Share of all charges of such
utility jointly metered with other premises as part of Tenant’s Adjusted Share
of Operating Expenses or, in the alternative, Landlord may, at Landlord’s cost,
install metering equipment to measure Tenants consumption of such other
utilities. Landlord may base its bills for utilities on reasonable estimates;
provided that Landlord adjusts such billings promptly thereafter or as part of
the next Landlord’s Statement to reflect the actual cost of providing utilities
to the Premises. To the extent that Tenant uses more than Tenant’s Pro Rata
Share of any utilities, then Tenant shall pay Landlord

 

- 28 -



--------------------------------------------------------------------------------

for Tenant’s Adjusted Share of such utilities to reflect such excess. In the
event that the Building or Project is less than fully occupied during a calendar
year, Tenant acknowledges that Landlord may extrapolate utility usage that
varies depending on the occupancy of the Building or Project (as applicable) to
equal Landlord’s reasonable estimate of what such utility usage would have been
had the Building or Project, as applicable, been ninety-five percent
(95%) occupied during such calendar year; provided, however, that Landlord shall
not recover more than one hundred percent (100%) of the cost of such utilities.
Tenant shall not be liable for the cost of utilities supplied to the Premises
attributable to the time period prior to the Term Commencement Date; provided,
however, that if Landlord shall permit Tenant possession of the Premises prior
to the Term Commencement Date and Tenant uses the Premises for any purpose other
than construction of Tenant Improvements or placement of personal property as
set forth in Section 4.3, then Tenant shall be responsible for the cost of
utilities supplied to the Premises from such earlier date of possession. In
addition, Tenant may be responsible for the cost of electricity as provided in
Section 4.5 above. Landlord will not provide any janitorial services to the
Premises. Tenant shall separately contract and pay for janitorial services for
the Premises.

16.2 Except as expressly stated in the last four sentences of this Section 16.2,
Landlord shall not be liable for, nor shall any eviction of Tenant result from,
the failure to furnish any utility or service, whether or not such failure is
caused by accidents; breakage; casualties (to the extent not caused by the party
claiming Force Majeure); Severe Weather Conditions (as defined below); physical
natural disasters (but excluding weather conditions that are not Severe Weather
Conditions); strikes, lockouts or other labor disturbances or labor disputes
(other than labor disturbances and labor disputes resulting solely from the acts
or omissions of the party claiming Force Majeure); acts of terrorism; riots or
civil disturbances; wars or insurrections; shortages of materials (which
shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures by third parties to deliver gas, oil or another suitable fuel supply,
or inability of the party claiming Force Majeure, by exercise of reasonable
diligence, to obtain gas, oil or another suitable fuel; or other causes beyond
the reasonable control of the party claiming that Force Majeure has occurred
(collectively, “Force Majeure”); or, to the extent permitted by Applicable Laws,
Landlord’s negligence. In the event of such failure, Tenant shall not be
entitled to termination of this Lease or any abatement or reduction of Rent, nor
shall Tenant be relieved from the operation of any covenant or agreement of this
Lease. “Severe Weather Conditions” means weather conditions that are materially
worse than those that reasonably would be anticipated for the Property at the
applicable time based on historic meteorological records. In the event of a
failure of utilities or other services, Tenant shall be responsible for
obtaining any back-up utilities, generators or similar equipment or services at
Tenant’s sole cost, except to the extent described in Section 16.8.
Notwithstanding anything to the contrary in this Lease, if, for more than five
(5) consecutive Business Days following written notice to Landlord and as a
direct result of Landlord’s gross negligence or willful misconduct (and except
to the extent that such failure is

 

- 29 -



--------------------------------------------------------------------------------

caused in whole or in part by the action or inaction of a Tenant Party (as
defined below)), the provision of HVAC or other utilities to all or a material
portion of the Premises that Landlord must provide pursuant to this Lease is
interrupted (a “Material Services Failure”), then Tenant’s Base Rent and
Operating Expenses (or, to the extent that less than all of the Premises are
affected, a proportionate amount (based on the Rentable Area of the Premises
that is rendered unusable) of Base Rent and Operating Expenses) shall thereafter
be abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated. During any Material Services Failure, Tenant will cooperate with
Landlord to arrange for the provision of any interrupted utility services on an
interim basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord necessary access to the Premises
to remedy such Material Service Failure. In the event of any interruption of
HVAC or other utilities that Landlord must provide pursuant to this Lease,
regardless of the cause, Landlord shall diligently pursue the restoration of
such HVAC and other utilities. Notwithstanding anything in this Lease to the
contrary, but subject to Article 24 (which shall govern in the event of a
casualty), the provisions of this Section shall be Tenant’s sole recourse and
remedy in the event of an interruption of HVAC or other utilities or services to
the Premises.

16.3 Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.4 Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.

16.5 If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business operations
outside of Business Hours (as defined

 

- 30 -



--------------------------------------------------------------------------------

below), then Tenant shall first procure Landlord’s consent for the use thereof,
which consent may not be unreasonably withheld, conditioned or delayed, but
Landlord may condition such consent upon the availability of such excess
utilities or services, and Tenant shall pay as Additional Rent an amount equal
to the cost of providing such excess utilities and services. The Project’s
“Business Hours” will be from 7:00 am to 6:00 pm Monday through Friday.

16.6 Landlord shall provide water in Common Area for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Area for any purpose other than ordinary
lavatory purposes, Landlord may install, at Landlord’s sole cost and expense, a
water meter (“Tenant Water Meter”) and thereby measure Tenant’s water
consumption for all purposes. If Landlord installs a Tenant Water Meter, Tenant
shall pay for water consumed, as shown on such meter, as and when bills are
rendered. If Tenant fails to timely make such payments, Landlord may pay such
charges and collect the same from Tenant. Any such costs or expenses incurred or
payments made by Landlord for any of the reasons or purposes stated in this
Section shall be deemed to be Additional Rent payable by Tenant and collectible
by Landlord as such. Notwithstanding anything to the contrary in this Section,
subject to Force Majeure, and subject to temporary interruptions in service for
testing or in connection with Landlord making necessary repairs or performing
its maintenance obligations under this Lease or as otherwise reasonably required
by Landlord in connection with the repair, maintenance or upkeep of the Building
or the Project, Landlord shall provide water in the Common Area for lavatory
purposes twenty-four (24) hours a day, seven (7) days a week, every day of the
year.

16.7 Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure;
provided that Landlord shall use reasonable efforts to provide one (1) Business
Day advance notice to Tenant (except in the event of an emergency, then Landlord
shall provide prior notice to Tenant to the extent reasonable under the
circumstances) of any scheduled stop in service, repair, alteration or
improvement that Landlord in good faith anticipates will materially and
adversely impact Tenant, and Landlord further agrees to use reasonable efforts
to perform such work outside of Business Hours and in a manner that minimizes
any disruption to Tenant. Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure.

 

- 31 -



--------------------------------------------------------------------------------

16.8 Tenant shall be entitled to use up to Tenant’s Pro Rata Share (after
deducting any power from the Generator required for the Common Area) of power
from the back-up generator for the Building described in Exhibit I (“Generator”)
on a non-exclusive basis with other tenants in the Building; provided that such
use shall be subject to any power from the Generator required for the Common
Area. The cost of maintaining, repairing and replacing the Generator shall
constitute Operating Expenses. Landlord expressly disclaims any warranties with
regard to the Generator or the installation thereof, including any warranty of
merchantability or fitness for a particular purpose. Landlord shall maintain the
Generator in good working condition, but neither Landlord nor any of the other
Landlord Parties shall be liable for any failure to make any repairs or to
perform any maintenance that is an obligation of Landlord except to the extent
that (a) such failure shall persist for an unreasonable time after Tenant
provides Landlord with written notice of the need for such repairs or
maintenance, or (b) such failure arises directly from Landlord’s gross
negligence or willful misconduct, and no eviction of Tenant shall result from
the failure of the Generator to furnish electric power for any reason,
including, to the extent permitted by Applicable Laws, as a result of the
negligence of any of the Landlord Parties. In the event of such failure, such
failure shall not constitute a default by Landlord under the Lease, and Tenant
shall not be entitled to termination of the Lease or any abatement or reduction
of rent under the Lease, nor shall Tenant be relieved from the operation of any
covenant or agreement of the Lease. For the avoidance of doubt, the provisions
of Section 16.2 shall apply to the Generator.

16.9 For the Premises, Landlord shall (a) maintain and operate the HVAC systems
used for the Permitted Use only (“Base HVAC”) and (b) subject to Subsection
16.9(a), furnish HVAC as reasonably required (except as this Lease otherwise
provides) for reasonably comfortable occupancy of the Premises during Business
Hours, subject to casualty, eminent domain or as otherwise specified in this
Article. Prior to the Term Commencement Date, Tenant may deliver to Landlord
written notice of any additional hours during which Tenant shall require Base
HVAC (the “Scheduled HVAC Hours”); provided that Tenant may modify the Scheduled
HVAC Hours upon delivery of written notice to Landlord not less than twenty-four
(24) hours in advance. Except as otherwise stated in the last four sentences of
Section 16.2 of this Lease, Landlord shall have no liability, and Tenant shall
have no right or remedy, on account of any interruption or impairment in HVAC
services; provided that Landlord diligently endeavors to cure any such
interruption or impairment. For the avoidance of doubt, the provisions of
Section 16.2 shall apply to HVAC services.

16.10 For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) within thirty
(30) days after Landlord’s request, any invoices or statements for such
utilities within thirty (30) days after Tenant’s receipt thereof, however,
Tenant shall not be obligated to provide such invoices or statements to Landlord
if Tenant has authorized Landlord to obtain copies of such invoices or
statements from the utility provider, (b) within thirty (30) days after
Landlord’s request, any other utility usage

 

- 32 -



--------------------------------------------------------------------------------

information reasonably requested by Landlord, and (c) within thirty (30) days
after each calendar year during the Term, authorization to allow Landlord to
access Tenant’s usage information necessary for Landlord to complete an ENERGY
STAR® Statement of Performance (or similar comprehensive utility usage report
(e.g., related to Labs 21), if requested by Landlord) and any other information
reasonably requested by Landlord for the immediately preceding year; and Tenant
shall comply with any other energy usage or consumption requirements required by
Applicable Laws. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least sixty
(60) months, or such other period of time as may be requested by Landlord.
Tenant acknowledges that any utility information for the Premises, the Building
and the Project may be shared with third parties, including Landlord’s
consultants and Governmental Authorities. In the event that Tenant fails to
comply with this Section, Tenant hereby authorizes Landlord to collect utility
usage information directly from the applicable utility providers. In addition to
the foregoing, Tenant shall comply with all Applicable Laws related to the
disclosure and tracking of energy consumption at the Premises. The provisions of
this Section shall survive the expiration or earlier termination of this Lease.

17. Alterations.

17.1 Tenant shall make no alterations, additions or improvements other than the
Tenant Improvements in or to the Premises or engage in any construction,
demolition, reconstruction, renovation or other work (whether major or minor) of
any kind in, at or serving the Premises (“Alterations”) without Landlord’s prior
written approval, which approval Landlord shall not unreasonably withhold,
condition or delay; provided, however, that, in the event any proposed
Alteration adversely affects (a) any structural portions of the Building,
including exterior walls, the roof, the foundation or slab, foundation or slab
systems (including barriers and subslab systems) or the core of the Building,
(b) the exterior of the Building or (c) any Building systems, including
elevator, plumbing, HVAC, electrical, security, life safety and power, then
Landlord may withhold its approval in its sole and absolute discretion. Tenant
shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed. In
seeking Landlord’s approval, Tenant shall provide Landlord, at least thirty
(30) days in advance of any proposed construction, with plans, specifications,
bid proposals, certified stamped engineering drawings and calculations by
Tenant’s engineer of record or architect of record (including connections to the
Building’s structural system, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), work contracts, requests for laydown areas and such other
information concerning the nature and cost of the Alterations as Landlord may
reasonably request. In no event shall Tenant use or Landlord be required to
approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony.
Notwithstanding the foregoing, Tenant may make strictly cosmetic changes to the
Premises that

 

- 33 -



--------------------------------------------------------------------------------

do not require any permits or more than three (3) total contractors and
subcontractors (“Cosmetic Alterations”) without Landlord’s consent; provided
that (y) the cost of any Cosmetic Alterations does not exceed Fifty Thousand and
No/100 Dollars ($50,000.00) in any one instance or annually, (z) such Cosmetic
Alterations do not (i) require any structural or other substantial modifications
to the Premises, (ii) require any changes to or adversely affect the Building
systems, (iii) affect the exterior of the Building or (iv) trigger any
requirement under Applicable Laws that would require Landlord to make any
alteration or improvement to the Premises, the Building or the Project. Tenant
shall give Landlord at least ten (10) days’ prior written notice of any Cosmetic
Alterations.

17.2 Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3 Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4 Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises, as well as a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems. Any such
“as built” plans shall show the applicable Alterations as an overlay on the
Building as-built plans; provided that Landlord provides the Building “as built”
plans to Tenant.

17.5 Before commencing any Alterations, Tenant shall give Landlord at least
thirty (30) days’ prior written notice of the proposed commencement of such work
and shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for such work.

17.6 Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if such space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

 

- 34 -



--------------------------------------------------------------------------------

17.7 The Premises plus any Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, movable laboratory casework and related
appliances, trade fixtures, and additions and improvements attached to or built
into the Premises made by either of the parties (including all floor and wall
coverings; paneling; sinks and related plumbing fixtures; laboratory benches;
exterior venting fume hoods; walk-in freezers and refrigerators; ductwork;
conduits; electrical panels and circuits; business and trade fixtures; attached
machinery and equipment; and built-in furniture and cabinets, in each case,
together with all additions and accessories thereto), shall (unless, prior to
such construction or installation, Landlord elects otherwise in writing) at all
times remain the property of Landlord, shall remain in the Premises and shall
(unless, prior to construction or installation thereof, Landlord elects
otherwise in writing) be surrendered to Landlord upon the expiration or earlier
termination of this Lease. For the avoidance of doubt, the items listed on
Exhibit G attached hereto (which Exhibit G may be updated by Tenant from and
after the Term Commencement Date, subject to Landlord’s written consent)
constitute Tenant’s property and shall be removed by Tenant upon the expiration
or earlier termination of the Lease.

17.8 Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises as to which Landlord
contributed payment, including the Tenant Improvements, without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.

17.9 If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10 Tenant shall pay to Landlord an amount equal to two percent (2%) of the
cost to Tenant of all Alterations (other than the Tenant Improvements) to cover
Landlord’s overhead and expenses for plan review, engineering review,
coordination, scheduling and supervision thereof. For purposes of payment of
such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges, accompanied by payment to
Landlord of the fee set forth in this Section. Tenant shall reimburse Landlord
for any extra expenses incurred by Landlord by reason of faulty work done by
Tenant or its contractors, or by reason of delays caused by such work, or by
reason of inadequate clean-up.

 

- 35 -



--------------------------------------------------------------------------------

17.11 Within sixty (60) days after final completion of any Alterations performed
by Tenant with respect to the Premises, Tenant shall submit to Landlord
documentation showing the amounts expended by Tenant with respect to such
Alterations, together with supporting documentation reasonably acceptable to
Landlord.

17.12 Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13 Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

18. Repairs and Maintenance.

18.1 Landlord shall repair and maintain the structural and exterior portions and
Common Area of the Building and the Project, including but not limited to
roofing and covering materials; foundations (excluding any architectural slabs,
but including any structural slabs); exterior walls; plumbing; fire sprinkler
systems (if any); HVAC systems; elevators; and electrical systems installed or
furnished by Landlord.

18.2 Except for services of Landlord, if any, required by Section 18.1, and
subject to Landlord’s obligations under this Lease, Tenant shall at Tenant’s
sole cost and expense maintain and keep the interior of the Premises and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear or from casualty and eminent domain excepted (subject to the terms of
Sections 24 and 25 below), and shall, within ten (10) days after receipt of
written notice from Landlord, provide to Landlord any maintenance records that
Landlord reasonably requests. Tenant shall, upon the expiration or sooner
termination of the Term, surrender the Premises to Landlord in as good a
condition as when received, ordinary wear and tear and damage by casualty and
eminent domain excepted (subject to the terms of Sections 24 and 25 below) and
with the Landlord Improvements in substantially the same condition as existed on
the Term Commencement Date; and shall, at Landlord’s request and Tenant’s sole
cost and expense, remove all telephone and data systems, wiring and equipment
from the Premises installed by Tenant, and repair any damage to the Premises
caused thereby. Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof, other than pursuant
to the terms and provisions of the Work Letter.

18.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
except to the extent that (a) such failure shall persist for an unreasonable
time after Tenant provides Landlord with written notice of the need of such
repairs or maintenance, or (b) such failure arises from Landlord’s gross

 

- 36 -



--------------------------------------------------------------------------------

negligence or willful misconduct. Tenant shall provide written notice to
Landlord of any needed maintenance or repairs which Landlord is obligated to
perform under this Lease, and Landlord shall use reasonable good faith efforts
to undertake such maintenance or repairs as soon as reasonably possible after
receipt of such notice. Tenant waives its rights under Applicable Laws now or
hereafter in effect to make repairs at Landlord’s expense.

18.4 If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease; subject to compliance with Tenant’s reasonable
security procedures and so long as Landlord is using commercially reasonable
efforts to minimize any material adverse interference with Tenant’s use of the
Premises.

18.5 This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6 Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses.

18.7 Notwithstanding anything to the contrary in this Lease, in the event of
emergency that results in an interruption in services to the Premises that has
the reasonable potential to become a material interference to the operation of
Tenant’s equipment or the Premises with a material adverse effect on the conduct
of Tenant’s business, if Landlord has not commenced restoring such services
within forty-eight (48) hours after written notice from Tenant, and the failure
to commence such restoration is not due to the unavailability of necessary
equipment, parts, materials or labor or other Force Majeure, then Tenant shall
have the right, but not the obligation, to take such action and perform such
work as is reasonably necessary to repair any portion or component of the
Premises, Building or the Project to the extent necessary to restore such
services to the Premises; provided, however, that (a) Tenant shall give Landlord
as much advance written notice as reasonably practicable of the actions it is
taking, (b) in no event shall Tenant be permitted access to, or to take any
action that would reasonably be expected to affect, any equipment or facilities
that serve other tenants’ premises in the Building or the Project, and (c) in
exercising its rights under this Section 18.7, Tenant shall be solely
responsible for, and shall reimburse, indemnify, defend and hold harmless and
release Landlord and its affiliates and their respective directors, officers,
shareholders, members, employees, contractors and agents

 

- 37 -



--------------------------------------------------------------------------------

for, from and against, any Claims suffered or incurred by Landlord, any other
tenant or any other person or entity caused by or arising from the actions taken
by Tenant, including but not limited to any damage or injury to persons or
property (subject to Landlord’s obligations under the last sentence of this
paragraph). Tenant shall use commercially reasonable efforts to minimize
interference with the rights of other tenants to use their respective premises
in the Building, and all work done in accordance herewith must be performed at a
reasonable and competitive cost and expense. If the emergency situation
resulting in the interruption of services to the Premises addressed by Tenant
under this Section is due to the negligence or intentional misconduct of
Landlord or its agents, contractors or employees, or if the work performed by
Tenant to remedy such interruption of services to the Premises is not Tenant’s
sole responsibility under the terms and conditions of this Lease, then Landlord
agrees to reimburse Tenant for the reasonable cost of work performed by Tenant
pursuant to this Section within thirty (30) days of invoice.

19. Liens.

19.1 Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2 Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.

19.3 In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement

 

- 38 -



--------------------------------------------------------------------------------

record or place of record a financing statement that appears to constitute a
lien against any interest of Landlord or against equipment that may be located
other than within an identified suite leased by Tenant, Tenant shall, within ten
(10) days after filing such financing statement, cause (a) a copy of the Lender
security agreement or other documents to which the financing statement pertains
to be furnished to Landlord to facilitate Landlord’s ability to demonstrate that
the lien of such financing statement is not applicable to Landlord’s interest
and (b) Tenant’s Lender to amend such financing statement and any other
documents of record to clarify that any liens imposed thereby are not applicable
to any interest of Landlord in the Premises, the Building or the Project.

20. Estoppel Certificate. Tenant shall, within ten (10) Business Days of receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit H, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any,
(b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be requested thereon. Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the Property. Tenant’s failure to deliver such statement within such the
prescribed time shall, at Landlord’s option, constitute a Default (as defined
below) under this Lease, and, in any event, shall be binding upon Tenant that
the Lease is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

21. Hazardous Materials.

21.1 Tenant shall not cause or permit any Hazardous Materials (as defined below)
to be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or any of its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder as a result of acts or omissions of a Tenant Party or if a Tenant
Party exacerbates any existing condition involving Hazardous Substances, or
(d) contamination of the Project occurs as a result of Hazardous Materials that
are placed on or under or are released into the Project by a Tenant Party, then
Tenant shall indemnify, save, defend (at Landlord’s option and with counsel
reasonably

 

- 39 -



--------------------------------------------------------------------------------

acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Project or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(y) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (z) sums paid in settlement of Claims that arise
before, during or after the Term as a result of such breach or contamination.
This indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on, under or about the
Project. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Project, any portion thereof or any
adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation. Notwithstanding the foregoing, Landlord
shall indemnify, save, defend (at Tenant’s option and with counsel reasonably
acceptable to Tenant) and hold Tenant harmless from and against any and all
Claims resulting from the presence of Hazardous Materials at the Project in
violation of Applicable Laws as of the date Landlord delivers the Premises to
Tenant, unless placed at the Project by a Tenant Party.

21.2 Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use. Tenant may operate its
business according to the custom of Tenant’s industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with Applicable Laws. As a material inducement to Landlord to allow Tenant to
use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord (a) a list identifying each type of Hazardous Material to be
present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of
(i) notices of violations of Applicable Laws related to Hazardous Materials and
(ii) plans relating to the installation of any storage tanks to be installed in,
on, under or about the Project (provided that installation of storage tanks
shall only be permitted after Landlord has given Tenant its written consent to
do so, which consent Landlord may withhold in its sole and absolute

 

- 40 -



--------------------------------------------------------------------------------

discretion) and closure plans or any other documents required by any and all
Governmental Authorities for any storage tanks installed in, on, under or about
the Project for the closure of any such storage tanks (collectively, “Hazardous
Materials Documents”). Tenant shall deliver to Landlord updated Hazardous
Materials Documents, within fourteen (14) days after receipt of a written
request therefor from Landlord, not more often than once per year, unless
(m) there are any changes to the Hazardous Materials Documents or (n) Tenant
initiates any Alterations or changes its business, in either case in a way that
involves any material increase in the types or amounts of Hazardous Materials.
For each type of Hazardous Material listed, the Hazardous Materials Documents
shall include (t) the chemical name, (u) the material state (e.g., solid,
liquid, gas or cryogen), (v) the concentration, (w) the storage amount and
storage condition (e.g., in cabinets or not in cabinets), (x) the use amount and
use condition (e.g., open use or closed use), (y) the location (e.g., room
number or other identification) and (z) if known, the chemical abstract service
number. Notwithstanding anything in this Section to the contrary, Tenant shall
not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord’s review into
Tenant’s Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

21.3 At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present at levels in
excess of what is permitted or trigger a reporting obligation under Applicable
Laws or that contamination has occurred due to the acts or omissions of a Tenant
Party. Tenant shall pay all reasonable costs of such tests if such tests reveal
that Hazardous Materials exist at the Project in violation of this Lease.

21.4 If underground or other storage tanks storing Hazardous Materials installed
or utilized by Tenant are located on the Premises, or are hereafter placed on
the Premises by Tenant (or by any other party, if such storage tanks are
utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required

 

- 41 -



--------------------------------------------------------------------------------

under the Applicable Laws. Tenant shall have no responsibility or liability for
underground or other storage tanks installed by anyone other than Tenant unless
Tenant utilizes such tanks, in which case Tenant’s responsibility for such tanks
shall be as set forth in this Section.

21.5 Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.6 Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.

21.7 As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.8 Notwithstanding anything to the contrary in this Lease, Landlord shall have
sole control over the equitable allocation of fire control areas (as defined in
the Uniform Building Code as adopted by the city or municipality(ies) in which
the Project is located (the “UBC”)) within the Project for the storage of
Hazardous Materials. Notwithstanding anything to the contrary in this Lease, the
quantity of Hazardous Materials allowed by this Section 21.8 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Building or
the Project, as applicable then New Tenant shall, at its sole cost and expense
and upon Landlord’s written request, establish and maintain a separate area of
the Premises classified by the UBC as an “H” occupancy area for the use and
storage of Hazardous Materials, or take such other action as is necessary to
ensure that its share of the fire control areas of the Building and the Project
is not greater than New Tenant’s Pro Rata Share of the Building or the Project,
as applicable Notwithstanding anything in this Lease to the contrary, Landlord
shall not have and expressly disclaims any liability related to Tenant’s or
other tenants’ use or disposal of fire control areas, it being acknowledged by
Tenant that Tenant and other tenants are best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations. If
any

 

- 42 -



--------------------------------------------------------------------------------

other tenant of the Building or the Project causes odors or fumes (whether or
not noxious) to emanate from its Premises, following written notice from Tenant,
Landlord will use commercially reasonable efforts to enforce Landlord’s rights
under other Leases of the Building or Project in order to resolve such issue.
Landlord and Tenant therefore agree as follows:

22.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2 If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
reasonably requires. The placement and configuration of all ventilation exhaust
pipes, louvers and other equipment shall be subject to Landlord’s approval.
Tenant acknowledges Landlord’s legitimate desire to maintain the Project (indoor
and outdoor areas) in an odor-free manner, and Landlord may require Tenant to
abate and remove all odors in a reasonable manner that goes beyond the
requirements of Applicable Laws.

22.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s reasonable judgment be necessary or appropriate from
time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s reasonable
judgment, emanate from Tenant’s Premises. Any work Tenant performs under this
Section shall constitute Alterations.

22.4 Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s approval of the Tenant
Improvements shall not preclude Landlord from requiring additional measures to
eliminate odors, fumes and other adverse impacts of Tenant’s exhaust stream (as
Landlord may designate in Landlord’s discretion). Tenant shall install
additional equipment as Landlord reasonably requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.

22.5 If Tenant fails to install satisfactory odor control equipment within ten
(10) Business Days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s reasonable
determination, cause odors, fumes or exhaust; provided that if satisfactory odor
control equipment cannot be installed within ten (10) Business Days, as long as
Tenant commences such installation within ten (10) Business Days and thereafter
diligently pursues such installation to completion within forty five (45) days
after Landlord’s request, then Landlord may not require Tenant’s operations to
cease or suspend.

 

- 43 -



--------------------------------------------------------------------------------

23. Insurance; Waiver of Subrogation.

23.1 Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns), or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the coverages landlords of similar properties in the Seattle area would
customarily carry and deductible amounts shall be commercially reasonable, as
determined by Landlord in its reasonable discretion, or such greater coverages
as Landlord’s Lender, if any, requires Landlord to maintain, providing
protection against any peril generally included within the classification “Fire
and Extended Coverage,” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, Workers’
Compensation insurance and fidelity bonds for employees employed to perform
services. Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Building.

23.2 In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3 Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

 

- 44 -



--------------------------------------------------------------------------------

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

(c) Commercial Property insurance covering property damage to the full
replacement cost value. Covered property shall not include permanent
improvements in the Premises installed by Tenant or furnished by Landlord which
shall be insured by Landlord pursuant to Section 23.1, but shall include
Tenant’s Property including personal property, furniture, fixtures, machinery,
equipment, stock, inventory and improvements and betterments, which may be owned
by Tenant and required to be insured hereunder, or which may be leased, rented,
borrowed or in the care custody or control of Tenant, or Tenant’s agents,
employees or subcontractors. Such insurance, with respect only to all Tenant
Improvements, Alterations or other work performed on the Premises by Tenant
(collectively, “Tenant Work”), shall name Landlord and Landlord’s current and
future mortgagees as loss payees as their interests may appear. Such insurance
shall be written on an “all risk” of physical loss or damage basis including the
perils of fire, extended coverage, electrical injury, mechanical breakdown,
windstorm, vandalism, malicious mischief, sprinkler leakage, back-up of sewers
or drains, earthquake, terrorism and such other additional risks Landlord may
from time to time designate that are generally required by landlords of similar
properties in accordance with prudent business practices, for the full
replacement cost value of the covered items with an agreed amount endorsement
with no co-insurance.

(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

(e) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations, insurance required in Exhibit B-1 must be in place.

The insurance required of Tenant by this Article shall be with companies at all
times having a current rating of not less than A- and financial category rating
of at least Class VII in “A.M. Best’s Insurance Guide” current edition. Tenant
shall obtain for Landlord from the insurance companies/broker or cause the
insurance companies/broker to furnish certificates of insurance evidencing all
coverages required herein to Landlord. No such policy shall be cancelled or
reduced in coverage except after twenty (20) days’ prior written notice to
Landlord from Tenant or its insurers (except in the event of non-payment of
premium, in which case ten (10) days

 

- 45 -



--------------------------------------------------------------------------------

written notice shall be given). All such policies shall be written as primary
policies, not contributing with and not in excess of the coverage that Landlord
may carry. Tenant’s required policies shall contain severability of interest
clauses stating that, except with respect to limits of insurance, coverage shall
apply separately to each insured or additional insured. Tenant shall, at least
twenty-five (25) days prior to the expiration of such policies, furnish Landlord
with renewal certificates of insurance or binders. Tenant agrees that if Tenant
does not take out and maintain such insurance, Landlord may (but shall not be
required to) procure such insurance on Tenant’s behalf and at its cost to be
paid by Tenant as Additional Rent. Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and Pollution Legal Liability insurance
as required above shall name Landlord, BioMed Realty, L.P., BioMed Realty Trust,
Inc., and Nelchina Point Limited Partnership, and each of their respective
officers, employees, agents, general partners, members, subsidiaries, affiliates
and Lenders (“Landlord Parties”) as additional insureds as respects liability
arising from work or operations performed by or on behalf of Tenant, Tenant’s
use or occupancy of Premises, and ownership, maintenance or use of vehicles by
or on behalf of Tenant.

23.4 In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.

23.5 Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

23.6 Landlord, Tenant and their respective insurers hereby waive any and all
rights of recovery or subrogation against the other party with respect to any
loss, damage, claims, suits or demands, howsoever caused, that are covered, or
should have been covered, by valid and collectible property insurance, including
any deductibles or self-insurance maintained thereunder. If necessary, Landlord
and Tenant agree to endorse the required insurance policies to permit waivers of
subrogation as required hereunder and hold harmless and indemnify the other
party for any loss or expense incurred as a result of a failure to obtain such
waivers of subrogation from insurers. Landlord and Tenant, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to its insurance carriers that the foregoing waiver of subrogation is contained
in this Lease.

 

- 46 -



--------------------------------------------------------------------------------

23.7 Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.8 Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

24. Damage or Destruction.

24.1 In the event of a partial destruction of (a) the Premises or (b) Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(x) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of six (6) months from the date of the
happening of such casualty, (y) Landlord shall receive insurance proceeds
sufficient to cover the cost of such repairs, reconstruction and restoration
(except for any deductible amount provided by Landlord’s policy, which
deductible amount, if paid by Landlord, shall constitute an Operating Expense)
and (z) such casualty was not intentionally caused by a Tenant Party, then
Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

24.2 In the event of any damage to or destruction of the Building or the Project
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
eighteen (18) months after the date of the Damage Repair Estimate, or (c) the
damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to

 

- 47 -



--------------------------------------------------------------------------------

Section 24.6) expires. If Tenant provides Landlord with a Termination Notice
pursuant to Subsection 24.2(z), Landlord shall have an additional thirty
(30) days after receipt of such Termination Notice to complete the repair,
reconstruction and restoration. If Landlord does not complete such repair,
reconstruction and restoration within such thirty (30) day period, then Tenant
may terminate this Lease by giving Landlord written notice within two
(2) business days after the expiration of such thirty (30) day period. If
Landlord does complete such repair, reconstruction and restoration within such
thirty (30) day period, then this Lease shall continue in full force and effect.

24.3 As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.

24.4 Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5 In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other comparable space during the period of
repair, reconstruction and restoration that, in Tenant’s reasonable opinion, is
suitable for the temporary conduct of Tenant’s business; provided, however, that
the amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.

24.6 Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure or delays caused by a Tenant Party,
then the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis; provided, however, that,
at Landlord’s election, Landlord shall be relieved of its obligation to make
such repairs, reconstruction and restoration.

 

- 48 -



--------------------------------------------------------------------------------

24.7 If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense (which includes the
Tenant Improvements), and (b) the Common Area portion of the Affected Areas. The
repairs, reconstruction or restoration of improvements not originally provided
by Landlord or at Landlord’s expense shall be the obligation of Tenant. In the
event Tenant has elected to upgrade certain improvements from the Building
Standard, Landlord shall, upon the need for replacement due to an insured loss,
provide only the Building Standard, unless Tenant again elects to upgrade such
improvements and pay any incremental costs related thereto, except to the extent
that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repairs, reconstruction and
restoration of the Premises, the Building and the Project.

24.8 Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises (a) if the damage resulting from any casualty covered under
this Article occurs during the thirteenth (13th) through the eighteenth
(18th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than six (6) months will be required for such repair,
reconstruction or restoration, (b) if the damage resulting from any casualty
covered under this Article occurs during the seventh (7th) through twelfth
(12th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than thirty (30) days will be required for such repair,
reconstruction or restoration, (c) if the damage resulting from any casualty
covered under this Article occurs during the last six (6) months of the Term, or
(d) to the extent that insurance proceeds are not available therefor.

24.9 Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations (excepting the Tenant Improvements) installed by Tenant existing at
the time of such damage or destruction. If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease after notice and the
lapse of applicable cure periods, and subject to the requirements of any Lender
of Landlord.

24.10 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes
permitting the parties to terminate this Lease as a result of any damage or
destruction).

 

- 49 -



--------------------------------------------------------------------------------

25. Eminent Domain.

25.1 In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease by providing written notice to the other,
effective as of the date possession is required to be surrendered to such
authority, except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

25.2 In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease by
providing written notice to Tenant (except with regard to (y) items occurring
prior to the taking and (z) provisions of this Lease that, by their express
terms, survive the expiration or earlier termination hereof) as of such taking
if such taking is, in Landlord’s sole opinion, of a material nature such as to
make it uneconomical to continue use of the unappropriated portion for purposes
of renting office or laboratory space.

25.3 Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4 If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

25.5 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any condemnation or eminent domain. Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes permitting the parties to terminate this Lease as a result of any
damage or destruction).

 

- 50 -



--------------------------------------------------------------------------------

26. Surrender.

26.1 At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. Landlord will reimburse Tenant for the cost of preparing the Exit
Survey, up to a maximum amount of $5,000. The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards). In addition, at least ten
(10) days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with written evidence of all appropriate
governmental releases obtained by Tenant in accordance with Applicable Laws,
including laws pertaining to the surrender of the Premises, (b) place Laboratory
Equipment Decontamination Forms on all decommissioned equipment to assure safe
occupancy by future users, and (c) conduct a site inspection with Landlord. In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey to the extent the remediation thereof is otherwise
required by the terms of this Lease, and to comply with any recommendations set
forth in the Exit Survey related to the same. Tenant’s obligations under this
Section shall survive the expiration or earlier termination of the Lease.

26.2 No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

26.3 The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4 The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1 If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any

 

- 51 -



--------------------------------------------------------------------------------

amounts for which Tenant would otherwise be liable under this Lease if the Lease
were still in effect, including payments for Tenant’s Adjusted Share of
Operating Expenses and electricity and other utility costs. Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.

27.2 Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).

27.3 Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4 The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28. Indemnification and Exculpation.

28.1 Except to the extent caused by the negligence or willful misconduct of
Landlord or any agent or employee of Landlord, Tenant agrees to indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold the Landlord Indemnitees harmless from and against any and all Claims
of any kind or nature, real or alleged, arising from injury to or death of any
person or damage to any property occurring within or about the Premises, the
Building, the Property or the Project, arising directly or indirectly out of
(a) the presence at or use or occupancy of the Premises or Project by a Tenant
Party, (b) an act or omission on the part of any Tenant Party, (c) a breach or
default by Tenant in the performance of any of its obligations hereunder or
(d) injury to or death of persons or damage to or loss of any property, real or
alleged, arising from the serving of alcoholic beverages at the Premises or
Project, including liability under any dram shop law, host liquor law or similar
Applicable Law. Tenant’s obligations under this Section shall not be affected,
reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

- 52 -



--------------------------------------------------------------------------------

28.2 Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s
negligence, intentional misconduct or willful disregard of written notice by
Tenant of need for a repair that Landlord is responsible to make for an
unreasonable period of time, and (b) damage to personal property or scientific
research, including loss of records kept by Tenant within the Premises (in each
case, regardless of whether such damages are foreseeable) except to the extent
caused by the gross negligence or willful misconduct of Landlord or any agent or
employee of Landlord. Tenant further waives any claim for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property as described in this Section, except to the extent caused by
the gross negligence or willful misconduct of Landlord or any agent or employee
of Landlord. Notwithstanding anything in the foregoing or this Lease to the
contrary, except (x) as otherwise provided herein, (y) as may be provided by
Applicable Laws or Section 27.2, or (z) in the event of Tenant’s breach of
Article 21 or Section 26.1, in no event shall Landlord or Tenant be liable to
the other for any consequential, punitive, special or indirect damages arising
out of this Lease (provided that this Subsection 28.2(z) shall not limit
Tenant’s liability for Base Rent or Additional Rent pursuant to this Lease).

28.3 Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Building or the Project, or of any other
third party, unless otherwise expressly stated in this Lease.

28.4 Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

28.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28.6 The indemnities from the parties in this Article are intended to
specifically cover actions brought by the party’s own employees, with respect to
acts or omissions during the term of this Lease. In that regard, with respect to
the indemnitee party, the indemnitor party waives any immunity it may have under
Washington’s Industrial Insurance Act, RCW Title 51, to the extent necessary to
provide the indemnitee party with a full and complete indemnity from claims

 

- 53 -



--------------------------------------------------------------------------------

made by the indemnitor party and its employees, to the extent of their
negligence. If losses, liabilities, damages, liens, costs and expenses covered
by the indemnitor party’s indemnity are caused by the sole negligence of the
indemnitee party or by the concurrent negligence of both the indemnitor party
and the indemnitee party, or their respective employees, agents, contractors,
invitees and licensees, then the indemnitor party shall indemnify the indemnitee
party only to the extent of any indemnitor parties’ (or its respective
employees, agents, contractors, invitees and licensees) negligence. LANDLORD AND
TENANT ACKNOWLEDGE THAT THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE WERE
SPECIFICALLY NEGOTIATED AND AGREED UPON BY THEM.

29. Assignment or Subletting.

29.1 Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed: (a) Tenant selling,
hypothecating, assigning, pledging, encumbering or otherwise transferring this
Lease or subletting the Premises or (b) a controlling interest in Tenant being
sold, assigned or otherwise transferred (other than as a result of shares in
Tenant being sold on a public stock exchange). For purposes of the preceding
sentence, “control” means (a) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person or
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person. In no event shall
Tenant perform a Transfer to or with an entity that is a tenant at the Project
or that is in discussions or negotiations with Landlord or an affiliate of
Landlord to lease premises at the Project or a property owned by Landlord or an
affiliate of Landlord. Notwithstanding the foregoing, Tenant shall have the
right to Transfer, without Landlord’s prior written consent, Tenant’s interest
in this Lease or the Premises or any part thereof to any person that as of the
date of determination and at all times thereafter directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Tenant, or is the surviving entity in a merger with Tenant
or an entity that acquires all or substantially all of the assets of Tenant
(“Tenant’s Affiliate”); provided that Tenant shall notify Landlord in writing at
least thirty (30) days prior to the effectiveness of such Transfer to Tenant’s
Affiliate (an “Exempt Transfer”) and otherwise comply with the requirements of
this Lease regarding such Transfer; and provided, further, that the person that
will be the tenant under this Lease after the Exempt Transfer has a net worth
(as of both the day immediately prior to and the day immediately after the
Exempt Transfer) that is equal to or greater than the net worth (as of both the
Execution Date and the date of the Exempt Transfer) of the transferring Tenant.
For purposes of the immediately preceding sentence, “control” requires both
(a) owning (directly or indirectly) more than fifty percent (50%) of the stock
or other equity interests of another person and (b) possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such person. Notwithstanding the foregoing, if

 

- 54 -



--------------------------------------------------------------------------------

Tenant is precluded by Applicable Law or by contract from giving Landlord prior
written notice of an Exempt Transfer, Tenant will provide Landlord with written
notice of the Exempt Transfer as soon as Tenant may do so without violating
Applicable Law or the terms of the applicable contract.

29.2 In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent financial statements of Tenant and
of the proposed transferee, assignee or sublessee satisfying the requirements of
Section 40.2 (“Required Financials”); any ownership or commercial relationship
between Tenant and the proposed transferee, assignee or sublessee; and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord shall reasonably require. Within
fifteen (15) Business Days of receipt of Tenant’s Transfer Notice, Landlord
shall notify Tenant in writing that Landlord either consents to the Transfer,
does not consent to the Transfer or needs additional information. Upon receipt
of the additional information requested by Landlord, Landlord shall have fifteen
(15) Business Days to determine whether or not it consents to the Transfer.

29.3 Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee;
(x) Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid;
(y) Tenant shall not consummate a Transfer with any person in which Landlord
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall
not consummate a Transfer with any person or in any

 

- 55 -



--------------------------------------------------------------------------------

manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.

29.4 The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease during the unexpired Term.
Tenant agrees that it shall not be (and shall not be deemed to be) a guarantor
or surety of this Lease, however, and waives its right to claim that it is a
guarantor or surety or to raise in any legal proceeding any guarantor or surety
defenses permitted by this Lease or by Applicable Laws;

(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a commercially reasonable form
acceptable to Landlord, which guaranty shall be executed and delivered to
Landlord by the applicable guarantor prior to the Transfer Date;

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request (which
shall not exceed $3,000);

(f) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant

 

- 56 -



--------------------------------------------------------------------------------

shall pay fifty percent (50%) of all of such excess to Landlord, after making
deductions for any reasonable marketing expenses, tenant improvement funds
expended by Tenant, alterations, cash concessions, brokerage commissions,
attorneys’ fees and free rent actually paid by Tenant. If such consideration
consists of cash paid to Tenant, payment to Landlord shall be made upon receipt
by Tenant of such cash payment;

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease (after notice and the lapse of any
applicable cure periods), such proposed transferee, assignee or sublessee shall
thereafter make all payments otherwise due Tenant directly to Landlord, which
payments shall be received by Landlord without any liability being incurred by
Landlord, except to credit such payment against those due by Tenant under this
Lease, and any such proposed transferee, assignee or sublessee shall agree to
attorn to Landlord or its successors and assigns should this Lease be terminated
for any reason; provided, however, that in no event shall Landlord or its
Lenders, successors or assigns be obligated to accept such attornment;

(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(i) Tenant shall not then be in default hereunder in any respect beyond
applicable notice and cure periods;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally,

 

- 57 -



--------------------------------------------------------------------------------

Tenant shall deliver to Landlord, on or before the date any proposed transferee,
assignee or sublessee takes occupancy of the Premises, all of the items relating
to Hazardous Materials of such proposed transferee, assignee or sublessee as
described in Section 21.2.

29.5 Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6 Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7 If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
pursuant to an Exempt Transfer, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8 If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

29.9 Landlord shall execute a commercially reasonable nondisclosure agreement if
so requested by Tenant or any proposed transferee, assignee or sublessee prior
to receiving documents pursuant to this Section.

 

- 58 -



--------------------------------------------------------------------------------

30. Subordination and Attornment.

30.1 This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination; provided with respect to any future mortgage, deed of trust, or
lease in which Landlord is tenant, such subordination shall be subject to
Tenant’s receipt of a commercially reasonable nondisturbance agreement. Landlord
warrants to Tenant that there is not currently any financing encumbering the
Project or Building; however the Property is subject to a ground lease as
described in Exhibit A-1 attached (the “Ground Lease”). Not more than thirty
(30) days after the Execution Date, Landlord will obtain from the ground lessor
under the Ground Lease a Ground Lessor Recognition and Non-Disturbance Agreement
in the form attached to this Lease as Exhibit J, or such other form as is
reasonably acceptable to Tenant and the ground lessor. Landlord shall be
responsible for the cost of recording such Ground Lessor Recognition and
Non-Disturbance Agreement, including any transfer or other taxes incurred in
connection with such recordation. If Landlord has not obtained a Ground Lessor
Recognition and Non-Disturbance Agreement from the ground lessor within sixty
(60) days after the Execution Date then Tenant will be entitled to a credit
against Rent in the amount of $500.00 for each day after the end of such sixty
(60) day period until Landlord obtains the required Ground Lessor Recognition
and Non-Disturbance Agreement from Ground Lessor.

30.2 Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
such further commercially reasonable instrument or instruments evidencing such
subordination of this Lease to the lien of any such mortgage or mortgages or
deeds of trust or lease in which Landlord is tenant as may be required by
Landlord; provided that such instrument includes a commercially reasonable
nondisturbance agreement. If any such mortgagee, beneficiary or landlord under a
lease wherein Landlord is tenant (each, a “Mortgagee”) so elects, however, this
Lease shall be deemed prior in lien to any such lease, mortgage, or deed of
trust upon or including the Premises regardless of date and Tenant shall execute
a statement in writing to such effect at Landlord’s request. If Tenant fails to
execute any document required from Tenant under this Section within ten
(10) days after written request therefor, such failure shall constitute a
Default under this Lease.

30.3 Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease or materially adversely affecting Tenant’s quiet enjoyment of the
Premises, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises constitute a part incident to
the financing of the real property of which the Premises constitute a part.

30.4 In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall attorn to the purchaser upon any
such foreclosure or sale and recognize such purchaser as Landlord under this
Lease.

 

- 59 -



--------------------------------------------------------------------------------

31. Defaults and Remedies.

31.1 Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after Landlord gives Tenant written notice that
the payment is past due, Tenant shall pay to Landlord (a) an additional sum of
six percent (6%) of the overdue Rent as a late charge plus (b) interest at an
annual rate (the “Default Rate”) equal to the lesser of (a) twelve percent
(12%) and (b) the highest rate permitted by Applicable Laws. The parties agree
that this late charge represents a fair and reasonable estimate of the costs
that Landlord shall incur by reason of late payment by Tenant and shall be
payable as Additional Rent to Landlord due with the next installment of Rent or
within five (5) Business Days after Landlord’s demand, whichever is earlier.
Landlord’s acceptance of any Additional Rent (including a late charge or any
other amount hereunder) shall not be deemed an extension of the date that Rent
is due or prevent Landlord from pursuing any other rights or remedies under this
Lease, at law or in equity.

31.2 No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3 If Tenant fails to pay any sum of money required to be paid by it hereunder
or perform any other act on its part to be performed hereunder, in each case
within the applicable cure period (if any) described in Section 31.4, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of

 

- 60 -



--------------------------------------------------------------------------------

the Building or the Project by any other tenant or with the efficient operation
of the Building or the Project, or resulted or could have resulted in a
violation of Applicable Laws or the cancellation of an insurance policy
maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. In addition to
the late charge described in Section 31.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.

31.4 The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) Tenant abandons or vacates the Premises prior to the scheduled Term
Expiration Date or earlier termination of this Lease without the intention to
pay rent and otherwise continue to perform its obligations under this Lease;

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of ten (10) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than ten (10) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
such ten (10) day period and thereafter diligently prosecute the same to
completion; and provided, further, that such cure is completed no later than one
hundred eighty (180) days after Tenant’s receipt of written notice from
Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

 

- 61 -



--------------------------------------------------------------------------------

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20; or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice. The foregoing notice
and cure provisions shall be inclusive of and not in addition to the notices and
cure periods provided for in RCW 59.12, as now or hereafter amended, or any
legislation in lieu or substitution thereof.

31.5 In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i) The sum of:

A. The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

 

- 62 -



--------------------------------------------------------------------------------

B. The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

C. The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

D. Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus

E. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws; or

(ii) At Landlord’s election, as minimum liquidated damages in addition to any
(A) amounts paid or payable to Landlord pursuant to Section 31.5(c)(i)(A) prior
to such election and (B) costs of restoring the Premises to the condition
required under the terms of this Lease, an amount (the “Election Amount”) equal
to either (Y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.

 

- 63 -



--------------------------------------------------------------------------------

As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award” shall be
computed by allowing interest at the Default Rate. As used in
Section 31.5(c)(i)(C), the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the Discount Rate.

31.6 In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due. In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises so long as Landlord is in compliance with any obligation
Landlord has under Applicable Law to mitigate its damages. For purposes of this
Section, the following acts by Landlord will not constitute the termination of
Tenant’s right to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7 If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

31.8 In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

 

- 64 -



--------------------------------------------------------------------------------

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.9 All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative. Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease. No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
such waiver. Notwithstanding any provision of this Lease to the contrary, in no
event shall Landlord be required to mitigate its damages with respect to any
default by Tenant, except to the extent Landlord is required to do so under
Applicable Law. Any obligation imposed by Applicable Law upon Landlord to relet
the Premises after any termination of this Lease shall be subject to the
reasonable requirements of Landlord to (a) lease to high quality tenants on such
terms as Landlord may from time to time deem appropriate in its discretion and
(b) develop the Project in a harmonious manner with a mix of uses, tenants,
floor areas, terms of tenancies, etc., as determined by Landlord. Landlord shall
not be obligated to relet the Premises to any party to whom Landlord or an
affiliate of Landlord may desire to lease other available space in the Project
or at another property owned by Landlord or an affiliate of Landlord.

31.10 Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11 Intentionally deleted.

31.12 Except as otherwise expressly set forth in this Lease, Landlord shall not
be in default or liable for damages under this Lease unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure (“Landlord
Default”); provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be in default if Landlord commences performance within such
thirty (30) day period and thereafter diligently prosecutes the same to
completion. Except as otherwise expressly set forth in this Lease, in no event
shall Tenant have the right to terminate or cancel this Lease or to withhold or
abate rent or to set off any Claims against Rent as a result of any default or
breach by Landlord of any of its covenants, obligations, representations,
warranties or promises hereunder, except as may otherwise be expressly set forth
in this Lease.

 

- 65 -



--------------------------------------------------------------------------------

31.13 In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1 Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2 A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3 A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.

33.1 Each party represents and warrants to the other party that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease other than Flinn Ferguson and CBRE (“Brokers”), and that it knows
of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease. Landlord shall compensate Brokers in
relation to this Lease pursuant to separate agreements between Landlord and
Brokers.

 

- 66 -



--------------------------------------------------------------------------------

33.2 Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4 Each party agrees to indemnify, save, defend (at the other party’s option
and with counsel reasonably acceptable to the other party) and hold the other
party harmless from any and all cost or liability for compensation claimed by
any broker or agent, other than Brokers, that was employed or engaged by the
party, or claiming to have been employed or engaged as a result of the party’s
own acts. The indemnifications in this Section shall survive the expiration or
earlier termination of this Lease.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35. Limitation of Landlord’s Liability.

35.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real

 

- 67 -



--------------------------------------------------------------------------------

property receivable by Landlord or (c) the consideration received by Landlord
from the sale, financing, refinancing or other disposition of all or any part of
Landlord’s right, title or interest in the Building or the Project.

35.2 Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates. For the purpose of clarity, the foregoing
paragraph is not intended to preclude any tort claim against any individual
arising from the actions of such individual unrelated to this Lease in his or
her personal capacity and not in his or her capacity as a partner, shareholder,
director, officer, employee, member or agent of Landlord or any of its
affiliates.

35.3 Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1 Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant, and such terms,
covenants, conditions, provisions and agreements shall be binding with the same
force and effect upon each and all of the persons executing this Agreement as
Tenant; and

36.2 The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

 

- 68 -



--------------------------------------------------------------------------------

37. Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Tenant has and is duly qualified to do business in the state in which the
Property is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it,
(y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

38. Confidentiality. Landlord and Tenant shall each keep the terms and
conditions of this Lease and any information provided by one to the other (or
the receiving party’s employees, agents or contractors) pursuant to Article 9
confidential and shall not (a) disclose to any third party any terms or
conditions of this Lease or any other Lease-related document (including
subleases, assignments, work letters, construction contracts, letters of credit,
subordination agreements, non-disturbance agreements, brokerage agreements or
estoppels) or (b) provide to any third party an original or copy of this Lease
(or any Lease-related document). Landlord shall not release to any third party
any non-public information about Tenant. In addition, all information learned by
or disclosed to Landlord with respect to Tenant’s business or research, or
information disclosed or discovered during an entry by Landlord into the
Premises, shall be kept strictly confidential by Landlord, Landlord’s legal
representatives, successors, assigns, employees, servants and agents and shall
not be used (except for Landlord’s confidential internal purposes) or disclosed
to others by Landlord (other than Landlord’s affiliates and their respective
employees, investors, accountants, attorneys, lenders or prospective lenders,
consultants, advisors, purchasers or prospective purchasers), or Landlord’s
servants, agents, employees, legal representatives, successors or assigns,
without the express prior written consent of Tenant, which Tenant may withhold
in its sole and absolute discretion. Notwithstanding the foregoing, confidential
information under this Section may be released by Landlord or Tenant under the
following circumstances: (w) if required by Applicable Laws or in any judicial
proceeding; provided that the releasing party has given the other party
reasonable notice of such requirement,

 

- 69 -



--------------------------------------------------------------------------------

if feasible, (x) to a party’s attorneys, accountants, investors, brokers,
affiliates, employees, lenders or prospective lenders and purchasers or
prospective purchasers and other bona fide consultants or advisers (with respect
to this Lease only); provided such third parties agree to be bound by this
Section (y) to bona fide prospective assignees or subtenants of this Lease;
provided they agree in writing to be bound by this Section, or (z) if required
by the U.S. Securities and Exchange Commission or other regulatory agency.
Tenant agrees its sole remedies for Landlord’s breach of this Section 38 shall
be to seek injunctive relief or to bring an action for the actual damages
incurred by Tenant as a result of Landlord’s breach of this Section 38. In no
event shall Tenant have the right to terminate this Lease as a result of
Landlord’s breach of this Section 38.

39. Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) Business Day by delivery utilizing one
of the methods described in Subsection 39(a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered
(x) upon receipt, if given in accordance with Subsection 39(a); (y) one business
(1) day after deposit with a reputable international overnight delivery service,
if given in accordance with Subsection 39(b); or (z) upon transmission, if given
in accordance with Subsection 39(c). Except as otherwise stated in this Lease,
any notice, consent, demand, invoice, statement or other communication required
or permitted to be given pursuant to this Lease shall be addressed to Landlord
or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11, respectively.
Either party may, by notice to the other given pursuant to this Section, specify
additional or different addresses for notice purposes.

40. Miscellaneous.

40.1 Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2 Tenant agrees that it shall promptly furnish to Landlord, from time to
time, upon Landlord’s written request, the most recent year-end unconsolidated
financial statements reflecting Tenant’s current financial condition audited by
a nationally recognized accounting firm. Tenant shall, within ninety (90) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s year-end unconsolidated financial statements for the previous year
audited by a nationally recognized accounting firm. Notwithstanding the
foregoing, so long as Tenant is a publicly traded company and is not a
subsidiary of any other entity, the financial statements to be provided by
Tenant pursuant to the preceding two (2) sentences may be consolidated financial
statements rather than unconsolidated financial

 

- 70 -



--------------------------------------------------------------------------------

statements. Tenant represents and warrants that all financial statements,
records and information furnished by Tenant to Landlord in connection with this
Lease are true, correct and complete in all respects. If audited financials are
not otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section. The terms of this Section 40.2 shall not apply if (i) Tenant is an
entity that is domiciled in the United States of America, and whose securities
are funded through a public securities exchange subject to regulation by the
United States of America publicly traded over exchanges based in the United
States or (ii) Tenant is an SEC registrant and required to file reports on Forms
10-K and 10-Q or the equivalent thereof and under either clause (i) or
(ii) above Tenant’s current financial information is publicly available through
the internet.

40.3 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4 The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5 Landlord shall record a memorandum of this Lease in the form of Exhibit K;
provided Tenant executes and delivers to Landlord at the time such memorandum is
executed a termination of such memorandum in the form of Exhibit L attached
which Landlord may record upon the expiration of the Term or the earlier
termination of this Lease. Landlord shall be responsible for the cost of
recording the memorandum of this Lease or any termination of the memorandum.
Neither party shall record this Lease. Upon the expiration or earlier
termination of this Lease, Tenant shall provide Landlord with such additional
documents as Landlord may reasonably request confirming that this Lease is
terminated so Landlord can remove the memorandum of this Lease from record title
to the Property.

40.6 Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant have each participated in the drafting and negotiation of
this Lease, and the language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

 

- 71 -



--------------------------------------------------------------------------------

40.7 Except as otherwise expressly set forth in this Lease, each party shall pay
its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

40.8 Time is of the essence with respect to the performance of every provision
of this Lease.

40.9 The covenants and conditions of the parties in this Lease are intended to
be independent of each other covenant and condition in this Lease.

40.10 Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

40.11 Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

40.12 Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13 Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

40.14 This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.

 

- 72 -



--------------------------------------------------------------------------------

40.15 Each party guarantees, warrants and represents to the other that the
individual or individuals signing this Lease have the power, authority and legal
capacity to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed. Each party further guarantees, warrants and represents to the other that
no third-party consent or approval is required in connection with this Lease, or
if such consent or approval is required, it has been obtained.

40.16 This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

40.17 No provision of this Lease may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant.

40.18 No waiver of any term, covenant or condition of this Lease shall be
binding unless executed in writing by the waiving party. The waiver by a party
of any breach or default of any term, covenant or condition contained in this
Lease shall not be deemed to be a waiver of any preceding or subsequent breach
or default of such term, covenant or condition or any other term, covenant or
condition of this Lease.

40.19 To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

40.20 “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close.

40.21 The Recitals as set forth above are hereby incorporated herein by this
reference.

41. Options to Extend Term. Tenant shall have two (2) options (each, an
“Option”) to extend the Term by five (5) years each as to the entire Premises
(and no less than the entire Premises) upon the following terms and conditions.
Any extension of the Term pursuant to an Option shall be on all the same terms
and conditions as this Lease, except as follows:

41.1 Basic Annual Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Seattle market of comparable age, quality, level of finish and proximity to
amenities and public transit including market rate annual adjustments (“FMV”),
but in no event be less than the Basic Annual Rent in effect immediately prior
to the Option term for the first year of the Option term. Tenant may, no

 

- 73 -



--------------------------------------------------------------------------------

more than twelve (12) months prior to the date the Term is then scheduled to
expire, request Landlord’s estimate of the FMV for the next Option term.
Landlord shall, within fifteen (15) days after receipt of such request, give
Tenant a written proposal of such FMV. If Tenant gives written notice to
exercise an Option, such notice shall specify whether Tenant accepts Landlord’s
proposed estimate of FMV. If Tenant does not accept the FMV, then the parties
shall endeavor to agree upon the FMV, taking into account all relevant factors,
including (v) the size of the Premises, (w) the length of the Option term,
(x) rent in comparable buildings in the relevant market, including concessions
offered to new tenants, such as free rent, tenant improvement allowances,
leasing commissions, and moving allowances, (y) Tenant’s creditworthiness and
(z) the quality and location of the Building and the Project. In the event that
the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising an Option, then either party
may request that the same be determined as follows: a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the Seattle
laboratory/research and development leasing market (the “Baseball Arbitrator”)
shall be selected and paid for jointly by Landlord and Tenant. If Landlord and
Tenant are unable to agree upon the Baseball Arbitrator, then the same shall be
designated by the local chapter of the Judicial Arbitration and Mediation
Services or any successor organization thereto (the “JAMS”). The Baseball
Arbitrator selected by the parties or designated by JAMS shall (i) have at least
ten (10) years’ experience in the leasing of laboratory/research and development
space in the Seattle market and (ii) not have been employed or retained by
either Landlord or Tenant or any affiliate of either for a period of at least
ten (10) years prior to appointment pursuant hereto. Each of Landlord and Tenant
shall submit to the Baseball Arbitrator and to the other party its determination
of the FMV. The Baseball Arbitrator shall grant to Landlord and Tenant a hearing
and the right to submit evidence. The Baseball Arbitrator shall determine which
of the two (2) FMV determinations more closely represents the actual FMV. The
Baseball Arbitrator may not select any other FMV for the Premises other than one
submitted by Landlord or Tenant. The FMV selected by the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the basis for
determination of Basic Annual Rent payable for the applicable Option term. If,
as of the commencement date of an Option term, the amount of Basic Annual Rent
payable during the Option term shall not have been determined, then, pending
such determination, Tenant shall pay Basic Annual Rent equal to the Basic Annual
Rent payable with respect to the last year of the then-current Term. After the
final determination of Basic Annual Rent payable for the Option term, the
parties shall promptly execute a written amendment to this Lease specifying the
amount of Basic Annual Rent to be paid during the applicable Option term. Any
failure of the parties to execute such amendment shall not affect the validity
of the FMV determined pursuant to this Section.

41.2 The Option is not assignable separate and apart from this Lease except that
it shall be exercisable by a Tenant’s Affiliate as a result of an Exempt
Transfer.

 

- 74 -



--------------------------------------------------------------------------------

41.3 An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option not more than sixteen (16) months and not less
than ten (10) months prior to the end of the expiration of the then-current
Term. Time shall be of the essence as to Tenant’s exercise of an Option. Tenant
assumes full responsibility for maintaining a record of the deadlines to
exercise an Option. Tenant acknowledges that it would be inequitable to require
Landlord to accept any exercise of an Option after the date provided for in this
Section.

41.4 Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is actually in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or

(b) In the event that Tenant has defaulted (beyond applicable notice and cure
periods) in the performance of either a material monetary obligation or material
non-monetary obligation under this Lease two (2) or more times during the
Extended Term or Option Term (as applicable).

41.5 The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 41.4.

41.6 All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a material monetary obligation
of Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, (b) Tenant fails to commence to cure a material non-monetary default
(other than a material monetary default) within thirty (30) days after the date
Landlord gives written notice to Tenant of such default or (c) Tenant has
defaulted (beyond applicable notice and cure periods) with respect to either a
material monetary obligation or material non-monetary obligation under this
Lease two (2) or more times during the Extended Term or Option Term (as
applicable).

42. Right of First Refusal. For so long as Tenant continues to lease and occupy
one hundred percent (100%) of both the Premises and the Adjacent Building
Premises, subject to any other parties’ pre-existing rights (based on written
contracts executed prior to the Execution Date) with respect to Available ROFR
Premises (as defined below), Tenant shall have a continuing right of first
refusal (“ROFR”) to lease as to any rentable premises on the second floor of the
Building for which Landlord has a specific prospective tenant (“Available ROFR
Premises”); provided, however, that in no event shall Landlord be required to
lease any Available ROFR Premises to

 

- 75 -



--------------------------------------------------------------------------------

Tenant for any period past the date on which this Lease expires or is terminated
pursuant to its terms. To the extent that Landlord renews or extends a
then-existing lease with any then-existing tenant of any space, or enters into a
new lease with such then-existing tenant, the affected space shall not be deemed
to be Available ROFR Premises. In the event Landlord intends to lease Available
ROFR Premises to a specific prospective tenant, Landlord shall provide written
notice thereof to Tenant (the “Notice of Offer”), specifying the terms and
conditions of the proposed lease to Tenant of the Available ROFR Premises.

42.1 Within ten (10) Business Days following its receipt of a Notice of Offer,
Tenant shall advise Landlord in writing whether Tenant elects to lease all (not
just a portion) of the Available ROFR Premises on the terms and conditions set
forth in the Notice of Offer. If Tenant fails to notify Landlord of Tenant’s
election within such ten (10) Business Day period, then Tenant shall be deemed
to have elected not to lease the Available ROFR Premises.

42.2 If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer.

42.3 If Tenant notifies Landlord that Tenant elects not to lease the Available
ROFR Premises on the terms and conditions set forth in the Notice of Offer, or
if Tenant fails to notify Landlord of Tenant’s election within the ten
(10) Business Day period described above, then Landlord shall have the right to
consummate the proposed lease of the Available ROFR Premises on the same terms
as set forth in the Notice of Offer following Tenant’s election (or deemed
election) not to lease the Available ROFR Premises. If Landlord does not lease
the Available ROFR Premises within six (6) months following Tenant’s election
(or deemed election) not to lease the Available ROFR Premises, then Tenant’s
ROFR shall be fully reinstated with respect to the specific Available ROFR
Premises, and Landlord shall not thereafter lease the Available ROFR Premises
without first complying with the procedures set forth in this Article 42.

42.4 Notwithstanding anything in this Article to the contrary, Tenant may not
exercise the ROFR during such period of time that Tenant is in default under any
provision of this Lease beyond applicable notice and cure periods. Any attempted
exercise of the ROFR during a period of time in which Tenant is in default
beyond applicable notice and cure provisions shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFR if Tenant has
defaulted (beyond applicable notice and cure periods) in the performance of
either a material monetary obligation or material non-monetary obligation under
this Lease two (2) or more times during the Term or Option Term (as applicable).

42.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR to a party other than Tenant’s Affiliate, either
separately or in conjunction with an assignment or transfer of Tenant’s interest
in the Lease, without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

 

- 76 -



--------------------------------------------------------------------------------

42.6 If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFR Premises or for any other reason beyond
Landlord’s reasonable control.

42.7 This ROFR shall remain in effect until the Available ROFR Premises has been
leased by Tenant or a third party, or until this Lease has expired, at which
time this ROFR shall terminate and be of no force and effect. If the Available
ROFR Premises (or any portion thereof) is leased to a third party, and such
third party lease subsequently expires or is otherwise terminated, Tenant’s ROFR
shall be reinstituted.

43. Right of First Offer. For so long as Tenant continues to lease and occupy
one hundred percent (100%) of both the Premises and the Adjacent Building
Premises, subject to any other parties’ pre-existing rights (based on written
contracts executed prior to the Execution Date) with respect to Available ROFO
Premises (as defined below), Tenant shall have a continuing right of first offer
(“ROFO”) as to any rentable premises on the second floor of the Building for
which Landlord is seeking a tenant (“Available ROFO Premises”); provided,
however, that in no event shall Landlord be required to lease any Available ROFO
Premises to Tenant for any period past the date on which this Lease expires or
is terminated pursuant to its terms. To the extent that Landlord renews or
extends a then-existing lease with any then-existing tenant of any space, or
enters into a new lease with such then-existing tenant, the affected space shall
not be deemed to be Available ROFO Premises. In the event Landlord intends to
market Available ROFO Premises, Landlord shall provide written notice thereof to
Tenant, which notice shall include the terms and conditions on which Landlord
intends to offer the Available ROFO Premises (the “Notice of Marketing”).

43.1 Within ten (10) Business Days following its receipt of a Notice of
Marketing, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises on the terms and
conditions set forth in the Notice of Marketing. If Tenant fails to notify
Landlord of Tenant’s election within such ten (10) Business Day period, then
Tenant shall be deemed to have elected not to lease the Available ROFO Premises.

43.2 If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises on the terms and conditions set forth in the Notice of
Marketing, then Landlord shall lease the Available ROFO Premises to Tenant upon
the terms and conditions set forth in the Notice of Marketing.

 

- 77 -



--------------------------------------------------------------------------------

43.3 If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises, or (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10) Business Day period described above, then Landlord
shall have the right to consummate a lease of the Available ROFO Premises at
base rent and concessions (including without limitation tenant allowances and
brokerage commissions) not less than ninety-five percent (95%) of that stated in
the Notice of Marketing, if applicable. If Landlord fails to so consummate a
lease of the Available ROFO Premises within six (6) months after the date of the
Notice of Marketing, then Landlord must again offer the Available ROFO Premises
to Tenant pursuant to the terms of this Article prior to leasing the Available
ROFO Premises to a third party.

43.4 Notwithstanding anything in this Article to the contrary, Tenant may not
exercise the ROFO during such period of time that Tenant is in default under any
provision of this Lease beyond applicable notice and cure periods. Any attempted
exercise of the ROFO during a period of time in which Tenant is so in default
beyond applicable notice and cure periods shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFO if Tenant has
defaulted (beyond applicable notice and cure periods) in the performance of
either a material monetary obligation or material non-monetary obligation under
this Lease two (2) or more times during the Term or Option Term (as applicable).

43.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO to a party other than a Tenant’s Affiliate, either
separately or in conjunction with an assignment or transfer of Tenant’s interest
in the Lease, without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

43.6 If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

43.7 This ROFO shall remain in effect until the Available ROFO Premises has been
leased by Tenant or a third party, or until this Lease has expired, at which
time this ROFO shall terminate and be of no force and effect. If the Available
ROFO Premises (or any portion thereof) is leased to a third party, and such
third party lease subsequently expires or is otherwise terminated, Tenant’s ROFO
shall be reinstituted.

45. Sales Tax.

45.1 Retail sales tax otherwise applicable to portions of construction of the
Building and Tenant Improvements and other Improvements made or requested by
Tenant or Landlord may be eligible for deferral pursuant to RCW 82.63 (the
“Sales Tax Deferral”) as a result of the uses of the Premises intended by
Tenant.

 

- 78 -



--------------------------------------------------------------------------------

(a) Tenant shall have the option (but not the obligation) to make application
with the Washington State Department of Revenue (the “Revenue Department”) for
the Sales Tax Deferral with respect to the Tenant Improvement work. When the
Revenue Department has determined the final amount of the sales tax that Tenant
may defer pursuant to the Sales Tax Deferral program, Tenant shall provide
Landlord with written notice of such amount.

(b) Landlord shall have the option (but not the obligation) to apply to the
Revenue Department for the Sales Tax Deferral with respect to the construction
of the Building and other improvements (but not the Tenant Improvements)
(“Landlord Deferral Items”). When the Revenue Department has determined the
final amount of the sales tax that Landlord may defer pursuant to the Sales Tax
Deferral program, Landlord shall provide Tenant with written notice of such
amount.

The Parties acknowledge that Tenant has received the benefits of the Sales Tax
Deferral with respect to the Landlord Deferral Items due to Tenant’s Base Rent
obligations being lower than Landlord would have charged Tenant if such benefits
were not available.

45.2 Tenant agrees that if a subsequent audit by the Revenue Department
determines that (a) because Tenant’s use of the Premises has changed or (b) for
any other reason, any of the sales tax previously deferred pursuant to the Sales
Tax Deferral is due and owing to the Revenue Department in connection with the
Tenant Improvements only (except due to Landlord’s negligent acts or omissions
or willful misconduct), Tenant shall pay any amount of sales tax owing
(including any penalties and interest thereon) directly to the Revenue
Department and provide evidence of such payment to Landlord within ten
(10) Business Days following the date Tenant receives notification of any such
determination by the Revenue Department; provided that Tenant may conduct a good
faith contest of any such determination by the Revenue Department in accordance
with appropriate administrative procedures so long as payment of the amount
claimed by the Revenue Department is stayed during the conduct of the contest.
If Tenant desires to dispute the amount claimed by the Revenue Department to be
due but payment of such amount is not stayed during the conduct of the
proceedings, Tenant shall pay the amount due but may indicate it is paying such
amount under protest.

45.3 Landlord shall reasonably cooperate with and assist Tenant in any
application for the Sales Tax Deferral for the Tenant Improvements, and with any
of Tenant’s challenges or audits to the Sales Tax Deferral benefit for the
Tenant Improvements, all at no cost to Landlord. Landlord shall promptly notify
Tenant of any such action of which Landlord becomes aware, and shall promptly
forward any correspondence regarding any such challenge or audit to Tenant.
Tenant shall have the right to contest or review on its own behalf (but not on
Landlord’s behalf) any proceedings regarding the Sales Tax Deferral benefit that
may be instituted, either before, during or after the Term. Landlord shall, on a
timely basis, execute all reasonably necessary

 

- 79 -



--------------------------------------------------------------------------------

instruments in connection with any such protest, appeal or other proceedings, at
no cost to Landlord. If any proceeding may only be instituted and maintained by
Landlord, then Landlord shall do so at Tenant’s cost upon the request of Tenant,
with counsel engaged by Tenant and reasonably acceptable to Landlord. Nothing in
this Lease imposes any liability on Tenant for the Sales Tax Deferral and
subsequent denial or cancellation of same, to the extent the Sales Tax Deferral
is related to Landlord’s Improvements or any work or materials within the
Project; it being expressly agreed that Tenant’s risk is limited to the Sale Tax
Deferral allowed (if at all) for the Tenant Improvements, and that Tenant will
have control over the application, audit and appeals process in connection
therewith.

45.4 Tenant shall reasonably cooperate with and assist Landlord in any
application for the Sales Tax Deferral for the Landlord Deferral Items, all at
no cost to Tenant. Landlord and Tenant agree that a requirement of the Sales Tax
Deferral is the completion of an initial audit by the Revenue Department
confirming the amount to be deferred as well as the completion of an annual
survey by the Tenant as required by the Revenue Department in a timely manner.
Tenant shall cooperate with the initial audit by the Revenue Department, shall
prepare and deliver the annual survey at the appropriate time each year (and
shall agree in writing with the Revenue Department to do the same), shall
promptly provide all information in connection with such audit or the annual
survey and shall execute all truthful documents required to be executed in
connection with such audit or the annual survey (as requested by Landlord).
Tenant shall promptly notify Landlord if Tenant refuses to execute any such
document Landlord requests that Tenant execute, and such notification shall
include an explanation for such refusal.

45.5 Tenant shall cooperate with any of Landlord’s challenges or audits to the
Sales Tax Deferral benefit for the Landlord Deferral Items at no cost to Tenant.
Tenant shall promptly notify Landlord of any such action of which Tenant becomes
aware, and shall promptly forward any correspondence regarding any such
challenge or audit to Landlord. Landlord shall have the right to contest or
review on its own behalf (but not on Tenant’s behalf) any proceedings regarding
the Sales Tax Deferral benefit that may be instituted, either before, during or
after the Term. Tenant shall, on a timely basis, execute all reasonably
necessary instruments in connection with any such protest, appeal or other
proceedings, at no cost to Tenant. If any proceeding may only be instituted and
maintained by Tenant, then Tenant shall do so at Landlord’s cost upon the
request of Landlord, with counsel engaged by Landlord and reasonably acceptable
to Tenant.

45.6 Provided Landlord cooperates as required in Section 45.3 above, nothing in
this Lease imposes any liability on Landlord for the Sales Tax Deferral and
subsequent denial or cancellation of same, to the extent the Sales Tax Deferral
is related to Tenant Improvements, it being expressly agreed that Landlord’s
risk is limited to the Sales Tax Deferral allowed (if at all) for the Landlord
Deferral Items, and that Landlord will have control over the application, audit

 

- 80 -



--------------------------------------------------------------------------------

and appeals process in connection with the Landlord Deferral Items. Similarly,
provided Tenant cooperates as required in Section 45.5 above, nothing in this
Lease imposes any liability on Tenant for the Sales Tax Deferral and subsequent
denial or cancellation of same, to the extent the Sales Tax Deferral is related
to Landlord Deferral Items or other Landlord Improvements, it being expressly
agreed that Tenant’s risk is limited to the Sales Tax Deferral allowed (if at
all) for the Tenant Improvements, and that Tenant will have control over the
application, audit and appeals process in connection with the Tenant
Improvements.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 81 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

/s/ Kevin M. Simonsen

Name:

Kevin M. Simonsen

Title:

VP, Real Estate Legal

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ Wayne D. Burns

Name:

Wayne D. Burns

Title:

Sr. VP, Operations & Administration



--------------------------------------------------------------------------------

STATE OF CALIFORNIA } ss. COUNTY OF San Diego

On 12/19, 2014, before me, Fern M. Kissel, a Notary Public in and for said
County and State, personally appeared

Kevin M. Simonsen,

Vice President, Real Estate Legal,

who proved to me on the basis of, satisfactory evidence to be the person whose
name is/are subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Fern M. Kissel



--------------------------------------------------------------------------------

STATE OF WASHINGTON ) ) ss. COUNTY OF KING )

On this 22nd day of December, 2014, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared WAYNE BURNS, known to me to be the SVP, OPERATIONS, NANOSTRING
TECHNOLOGIES, INC., the corporation that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said corporation, for the purposes therein mentioned, and on oath stated that
he/she was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

/s/ Julia Chandler

Signature

Julia Chandler

Print Name NOTARY PUBLIC in and for the State of Washington, residing at
Seattle. My commission expires 9-12-18.



--------------------------------------------------------------------------------

EXHIBIT A-1

PROPERTY

Ground lease estate in the following described premises created by Lease dated
as of January 28, 2008 between Nelchina Point Limited Partnership, as ground
lessor, and BMR-500 Fairview Avenue LLC, as ground lessee, as evidenced by the
Memorandum of Lease dated as of January 28, 2008 recorded in the King County,
Washington Land Records on January 28, 2008 as Document Number 20080128000091:

Lots 4, 5 and 6, Block 5, Sorenson’s Addition to the City of Seattle, according
to the plat thereof recorded in Volume 1 of plats, page(s) 218, in King County,
Washington.



--------------------------------------------------------------------------------

EXHIBIT A-2

PREMISES (EXCLUDING STORAGE SPACE)

 

LOGO [g832779ex10_15pg086.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-3

STORAGE SPACE

 

LOGO [g832779ex10_15pg087.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 22nd
day of December, 2014, by and between BMR-500 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
certain Lease dated of even date herewith (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Lease”), by and between Landlord and Tenant for the Premises located at 500
Fairview Avenue North, Seattle, Washington 98109. All capitalized terms used but
not otherwise defined herein shall have the meanings given them in the Lease.

1. General Requirements.

1.1 Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) John Moshy as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Work
Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one
(1) Business Day’s prior written notice to Tenant.

(b) Tenant designates Wayne Burns (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) Business Day’s prior written
notice to Landlord.

1.2 Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements. As soon as the Schedule is completed, Tenant shall deliver the
same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Schedule shall be approved
or disapproved by Landlord within ten

 

- 1 -



--------------------------------------------------------------------------------

(10) Business Days after delivery to Landlord. Landlord’s failure to respond
within such ten (10) Business Day period shall be deemed approval by Landlord.
If Landlord disapproves the Schedule, then Landlord shall notify Tenant in
writing of its objections to such Schedule, and the parties shall confer and
negotiate in good faith to reach agreement on the Schedule. The Schedule shall
be subject to adjustment as mutually agreed upon in writing by the parties, or
as provided in this Work Letter.

1.3 Tenant’s Architects, Contractors and Consultants. The architect, engineering
consultants, design team, general contractor, general contractor team and
subcontractors responsible for the construction of the Tenant Improvements shall
be selected by Tenant and approved by Landlord, which approval Landlord shall
not unreasonably withhold, condition or delay. Landlord may refuse to use any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony. All Tenant contracts
related to the Tenant Improvements shall provide that Tenant may assign such
contracts and any warranties with respect to the Tenant Improvements to Landlord
at any time.

1.4 Contractor Requirements.

(a) Tenant shall contractually require its general contractor to comply with and
require such general contractor’s subcontractor to comply with, the site safety
requirements set forth on Exhibit B-2 attached.

(b) During the construction of the Tenant Improvements, GLY Construction, Inc.
(“Landlord’s Contractor”) shall be named as an additional insured on a primary
and noncontributory basis, on any commercial general liability insurance
maintained by Tenant, its general contractor and any subcontractors. Upon a
written request from Landlord, Tenant shall deliver to Landlord certificates of
insurance evidencing such coverage by Tenant and Tenant’s general contractor and
its subcontractors. Similarly, Landlord’s Contractor shall name Tenant as an
additional insured on a primary and noncontributory basis on any commercial
general liability insurance required under the construction contract between
Landlord and Landlord’s Contractor.

(c) Tenant shall require its general contractor and all subcontractors to
coordinate their activities in the Building with Landlord’s Contractor,
including but not limited to (i) the delivery, offloading, storage, protection,
hoisting and distribution of equipment and materials on the site,
(ii) participating with Landlord’s Contractor and Landlord in reviewing and
coordinating construction schedules, and (iii) coordinating installation in
connection with mechanical, electrical, plumbing, fire sprinkler and fire alarm
interfaces and services, especially during commissioning and balancing. Landlord
shall require Landlord’s Contractor to do the same. Tenant shall require
Tenant’s general contractor and subcontractors to cooperate with Landlord’s
Contractor in order to avoid unreasonable interference or unreasonable delays
with regards to the completion of the Project.

 

- 2 -



--------------------------------------------------------------------------------

2. Tenant Improvements. All Tenant Improvements shall be performed by Tenant’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the TI Allowance and Test Fit Allowance) in
accordance with the Approved Plans (as defined below), the Lease and this Work
Letter. If Tenant fails to pay, or is late in paying, any sum due to Landlord
under Article 4 of the Lease or this Work Letter, then Landlord shall have all
of the rights and remedies set forth in the Lease for nonpayment of Rent
(including the right to interest and the right to assess a late charge), and for
purposes of any litigation instituted with regard to such amounts the same shall
be considered Rent. All material and equipment furnished by Tenant or its
contractors as the Tenant Improvements shall be new or “like new;” the Tenant
Improvements shall be performed in a first-class, workmanlike manner; and the
quality of the Tenant Improvements shall be of a nature and character not less
than the Building Standard. Tenant shall take, and shall require its contractors
to take, commercially reasonable steps to protect the Premises during the
performance of any Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage.

2.1 Work Plans. Tenant shall prepare and submit to Landlord for approval (such
approval to not be unreasonably withheld, conditioned or delayed) schematics
covering the Tenant Improvements prepared in conformity with the applicable
provisions of this Work Letter (the “Draft Schematic Plans”). The Draft
Schematic Plans shall contain sufficient information and detail to accurately
describe the proposed design to Landlord and such other information as Landlord
may reasonably request. Landlord shall notify Tenant in writing within ten
(10) Business Days after receipt of the Draft Schematic Plans whether Landlord
approves or objects to the Draft Schematic Plans and of the manner, if any, in
which the Draft Schematic Plans are unacceptable. Landlord’s failure to respond
within such ten (10) Business Day period shall be deemed approval by Landlord.
If Landlord reasonably objects to the Draft Schematic Plans, then Tenant shall
revise the Draft Schematic Plans and cause Landlord’s objections to be remedied
in the revised Draft Schematic Plans. Tenant shall then resubmit the revised
Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”

2.2 Construction Plans. Tenant shall prepare final plans and specifications for
the Tenant Improvements that (a) are consistent with and are logical evolutions
of the Approved Schematic Plans and (b) incorporate any other Tenant-requested
(and Landlord-approved) Changes (as defined below). As soon as such final plans
and specifications (“Construction Plans”) are completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which

 

- 3 -



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, conditioned or delayed. Such
Construction Plans shall be approved or disapproved by Landlord within ten
(10) Business Days after delivery to Landlord. Landlord’s failure to respond
within such ten (10) Business Day period shall be deemed approval by Landlord.
If the Construction Plans are disapproved by Landlord, then Landlord shall
notify Tenant in writing of its objections to such Construction Plans, and the
parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans. Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate Governmental Authorities for
approval. The Construction Plans so approved, and all change orders specifically
permitted by this Work Letter, are referred to herein as the “Approved Plans.”

2.3 Changes to the Tenant Improvements. Any changes to the Approved Plans (each,
a “Change”) shall be requested and instituted in accordance with the provisions
of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (i) the Change, (ii) the party required to perform
the Change and (iii) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Tenant Improvements as a result of such Change; provided that if
Tenant requests the Change, then Tenant may utilize the TI Allowance. Change
Requests shall be signed by the requesting party’s Authorized Representative.

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) Business Days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) Business Day period shall be deemed approval by the
non-requesting party.

2.4 Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than seven (7) Business Days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an

 

- 4 -



--------------------------------------------------------------------------------

estimate on such Change’s effects on the Schedule. Landlord shall have five
(5) Business Days after receipt of such information from Tenant to (a) in the
case of a Tenant-initiated Change Request, approve or reject such Change Request
in writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

3. Completion of Tenant Improvements. Tenant, at its sole cost and expense
(except for the TI Allowance and the Test Fit Allowance), shall perform and
complete the Tenant Improvements in all respects (a) in substantial conformance
with the Approved Plans, (b) otherwise in compliance with provisions of the
Lease and this Work Letter and (c) in accordance with Applicable Laws, the
requirements of Tenant’s insurance carriers, the requirements of Landlord’s
insurance carriers (to the extent Landlord provides its insurance carriers’
requirements to Tenant prior to the signing of a contract with the general
contractor) and the board of fire underwriters having jurisdiction over the
Premises. “Substantial Completion” shall be deemed to have occurred upon
Tenant’s providing the following to Landlord: (i) evidence reasonably
satisfactory to Landlord that the Tenant Improvements have been paid for in
full, which shall be evidenced by the architect’s certificate of completion and
the general contractor’s and each subcontractor’s and material supplier’s final
unconditional waivers and releases of liens, each in a form reasonably
acceptable to Landlord; provided, however, with respect to subcontractors and
material suppliers providing less than $50,000 in the aggregate of labor,
materials or services, Tenant shall not be required to provide lien waivers and
releases so long as the total amount of the unpaid labor, services and materials
for all subcontractors for which no lien releases have been obtained, is less
than $50,000 in the aggregate, (ii) a certificate of occupancy for the Premises
issued by the City of Seattle, (iii) a Certificate of Substantial Completion in
the form of the American Institute of Architects document G704 or other
reasonable form, executed by the project architect and the general contractor,
(iv) any and all liens related to the Tenant Improvements have either been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien, (v) an
affidavit from Tenant’s architect certifying that all work performed in, on or
about the Premises is substantially in accordance with the Approved Plans,
(vi) a complete “as built” drawing print sets, project specifications and shop
drawings and electronic CADD files on disc (showing the Tenant Improvements as
an overlay on the Building “as built” plans (provided that Landlord provides the
Building “as-built” plans provided to Tenant) of all contract documents for work
performed by their architect and engineers in relation to the Tenant
Improvements, (vii) a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and reasonably acceptable to Landlord for
all new or affected mechanical, electrical and plumbing systems, and (viii) such
other “close out” materials as Landlord reasonably requests consistent with
Landlord’s own requirements for its contractors, such as copies of
manufacturers’ warranties, operation and maintenance manuals and the like.

 

- 5 -



--------------------------------------------------------------------------------

4. Insurance.

4.1 Property Insurance. At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance coverage with respect to the general contractor’s and
any subcontractors’ machinery, tools and equipment. Coverage shall be carried on
a primary basis by such general contractor or the applicable subcontractor(s).
Tenant agrees to pay any deductible, and Landlord is not responsible for any
deductible, for a claim under such insurance, except to the extent caused by
Landlord’s negligence or intentional misconduct. Tenant shall use reasonable
efforts to require that such property insurance shall contain an express waiver
of any right of subrogation by the insurer against Landlord and the Landlord
Parties, and shall name Landlord and its affiliates as loss payees as their
interests may appear.

4.2 Workers’ Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.

5. Liability. Except to the extent caused by Landlord’s negligence or
intentional misconduct or covered by property insurance actually carried by
Landlord (or that would have been covered by Landlord’s property insurance had
Landlord carried the property insurance required under the Lease), Tenant
assumes sole responsibility and liability for any and all injuries or the death
of any persons, including Tenant’s contractors and subcontractors and their
respective employees, agents and invitees, and for any and all damages to
property caused by, resulting from or arising out of any act or omission on the
part of Tenant, Tenant’s contractors or subcontractors, or their respective
employees, agents and invitees in the prosecution of the Tenant Improvements.
Tenant agrees to indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnitees harmless
from and against all Claims due to, because of or arising out of any and all
such injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by Landlord’s negligence or willful misconduct. Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

 

- 6 -



--------------------------------------------------------------------------------

6. TI Allowance.

6.1 Application of Test Fit Allowance and TI Allowance. Landlord shall
contribute the Test Fit Allowance towards the cost of a test fit plan for the
Premises, and Landlord shall contribute the TI Allowance toward the costs and
expenses incurred in connection with the performance of the Tenant Improvements,
all in accordance with Article 4 of the Lease. Subject to Tenant’s TI Allowance
Reallocation Right, if the entire Test Fit Allowance is not applied toward the
cost of the test fit plan, or if the entire TI Allowance is not applied toward
or reserved for the costs of the Tenant Improvements, then Tenant shall not be
entitled to a credit of such unused portion of the Test Fit Allowance or the TI
Allowance. Tenant may apply the Test Fit Allowance for the payment of the test
fit plan costs and may apply the TI Allowance for the payment of construction
and other costs, in accordance with the terms and provisions of the Lease.

6.2 Approval of Budget for the Tenant Improvements. Notwithstanding anything to
the contrary set forth elsewhere in this Work Letter or the Lease, Landlord
shall not have any obligation to expend any portion of the TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Tenant
Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant.

6.3 Fund Requests.

(a) Test Fit Allowance. Upon submission by Tenant to Landlord of an itemized
invoice for the test fit plan costs, then Landlord shall, within thirty
(30) days following receipt of such invoice, pay to the applicable architect the
amount of the test fit plan costs, up to the amount of the Test Fit Allowance.

(b) TI Allowance. Tenant may periodically (but no more frequently than monthly)
submit written requests for disbursements of the TI Allowance. Each request for
funding (a “Fund Request”) shall include the following: (i) the total amount of
the TI Allowance requested, (ii) a summary of the Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect or other reasonable form, (iii) invoices from
the general contractor, the architect, and any subcontractors, material
suppliers and other parties requesting payment with respect to the amount of the
TI Allowance then being requested, (iv) unconditional lien releases from the
general contractor and each subcontractor and material supplier with respect to
previous payments made by either Landlord or Tenant for the Tenant Improvements
in a form reasonably acceptable to Landlord

 

- 7 -



--------------------------------------------------------------------------------

and complying with Applicable Laws and (v) conditional lien releases from the
general contractor and each subcontractor and material supplier with respect to
the Tenant Improvements performed that correspond to the Fund Request, each in a
form reasonably acceptable to Landlord and complying with Applicable Laws;
provided, however, for purposes of clauses (iv) and (v) above, with respect to
subcontractors and material suppliers providing less than $50,000 in the
aggregate of labor, materials or services, Tenant shall not be required to
provide lien releases so long as the total amount of the unpaid labor, services
and materials for all subcontractors for which no lien releases have been
obtained, is less than $50,000 in the aggregate. Within thirty (30) days
following receipt by Landlord of a Fund Request and the accompanying materials
required by this Section, Landlord shall pay to (as elected by Tenant) the
applicable contractors, subcontractors and material suppliers or Tenant the
amount of Tenant Improvement costs set forth in such Fund Request; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Tenant Improvements is approved in accordance
with Section 6.2, and any Fund Request under this Section shall be subject to
the payment limits set forth in Section 6.2 above and Article 4 of the Lease.

6.4 Accrual Information. In addition to the other requirements of this
Section 6, Tenant shall, no more often than once every calendar quarter during
construction of the Tenant Improvements, provide Landlord with a written summary
of all work performed by Tenant or its agents, employees or contractors for
which a Fund Request has not yet been issued to Landlord, including the
following: the amount that Tenant will seek from Landlord related to such work
and the dates on which such work was performed. Such information shall be
provided to Landlord within ten (10) Business Days after Landlord’s request
therefor.

7. Miscellaneous.

7.1 Incorporation of Lease Provisions. Sections 17.1 through 17.3, Section 17.5,
Sections 17.7 through 17.10, and Sections 40.61 through 40.20 of the Lease are
incorporated into this Work Letter by reference, and shall apply to this Work
Letter in the same way that they apply to the Lease.

7.2 General. Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term, whether by any options under the Lease or otherwise, unless the Lease or
any amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

/s/ Kevin M. Simonsen

Name:

Kevin M. Simonsen

Title:

VP, Real Estate Legal

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ Wayne D. Burns

Name:

Wayne D. Burns

Title:

Sr. VP, Operations & Administration

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

1. Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2. Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.

3. Claims for damages because of bodily injury, or death of any person other
than Tenant’s or any Tenant contractors’ employees.

4. Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5. Claims for damages, other than to the Tenant Work itself, because of injury
to or destruction of tangible property, including loss of use therefrom.

6. Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

 

- 10 -



--------------------------------------------------------------------------------

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.      Commercial General Liability:

Bodily Injury and Property Damage

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

b.      Commercial Automobile Liability:

Bodily Injury and Property Damage

$1,000,000 per accident

c.      Employer’s Liability:

Each Accident

$500,000

Disease – Policy Limit

$500,000

Disease – Each Employee

$500,000

d.      Umbrella Liability:

Bodily Injury and Property Damage

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors’ Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors. Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.

 

- 11 -



--------------------------------------------------------------------------------

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Term
Commencement Date, and coverage is continuously maintained during all periods in
which Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT B-1

SITE SAFETY REQUIREMENTS

HOME OFFICE

200 112th Ave NE #300 (98004)

Post Office Box 6728

Bellevue, WA 98008-0728

425.451.8877 (p)

425.453.5680 (f)

PROJECT OVERVIEW

 

Project Description Poured in place commercial office building including 7
floors above grade & 3 below grade. General Contractor. GLY Construction, Inc.
PO Box 8728 Bellevue, WA 98008-0728 425.451.8877 Developer/Owner: BMR-500
Fairview Ave LLC 17190 Bernardo Center Drive San Diego, CA 92128 Architect: ZGF
Architects LLP 925 4th Ave STE 2400 Seattle, WA 98104

 

- 1 -



--------------------------------------------------------------------------------

CODE OF CONDUCT

Management has no desire to impose unjust or unreasonable rules on employees.
There are certain standards of behavior in which common sense is required of all
workers. Conduct Including, but not limited to, will not be tolerated and could
lead to removal from the jobsite.

 

•   Insubordination

 

•   Failure to observe safety rules

 

•   Failure to use or wear PPE

 

•   Fighting on the project premises

 

•   Leaving the workplace without your supervisor’s knowledge

 

•   Foul language

 

•   Use of drugs and/or alcohol

Personal cell phone use shall be restricted to breaks and lunch. Use of personal
cell phones other than during lunch and breaks may lead to removal from site.

SAFETY ON OUR JOBSITE IS VITAL

Owner’s Vendors, Contractors, Subcontractors, Subcontractor’s sub-tier
subcontractors and their respective employees, shall take all reasonable and
necessary safety precautions pertaining to Work and the conduct thereof,
including, but not limited to, compliance with all applicable laws, ordinances,
rules, regulations and orders issued by public authority, whether federal,
state, local, OSHA, DOSH or other State or Federal regulatory agency, and any
safety measure requested in good faith by Contractor, including, but not limited
to, substance abuse testing (but only to the extent permitted by and in
compliance with all applicable laws), and all laws or regulations that
Incorporate ASME standards and definitions relating to crane operations.

PERSONAL PROTECTIVE EQUIPMENT (PPE)

Mandatory PPE required for this Project include the following:

 

  •   Hard hats

 

  •   Safety glasses

 

  •   Gloves & sleeves during all demo

 

  •   Protective shoes with hard soles and/or rubber boots

 

  •   Hi-visibility safety vests

 

  •   Hearing protection (when necessary)

 

- 2 -



--------------------------------------------------------------------------------

Personal Protective Equipment should be maintained and properly stored at all
times; report defective or unsafe equipment to your Supervisor immediately for
replacement.

ACCIDENT AND INJURY REPORTING

All workers must report the following to his/her immediate Supervisor as soon as
possible:

 

  •   Injury to employees or the public

 

  •   Any exposure to blood or bodily fluids that might have occurred

 

  •   Property damage. fire, or any other accident, Injury or similar event.

This applies even when a visit to the doctor’s office is not involved. If
medical treatment is required, the workers must notify the GLY SUPERINTENDENT,
FOREMAN and SAFETY MANAGER prior to receiving medical treatment.

Workers must report all of the above and all near miss & close call incidents
immediately to a GLY Supervisor

WORK SITE SAFETY RULES

 

1. Accidents or injuries, regardless of their nature, will be reported to GLY
for immediate attention.

 

2. Projecting nails will be turned down or removed from lumber by all employees
responsible for eliminating this hazard.

 

3. Hard hat and eye protection must be worn at all limes.

 

4. Appropriate Personal Protective Equipment will be worn at all times.

 

5. Extension cords will be routed in a manner that does not affect main
corridors or emergency exits in order to avoid trip hazards.

 

6. Floor openings will be guarded on all sides, except stair openings, by a
standard railing and toe board or substantial cover.

 

7. Scaffolding will be constructed of metal or scaffold grade lumber. All
platforms greater than 4’ above ground will have standard guardrails and toe
boards on all open sides and ends. Baker type scaffolds included.

 

8. Ladders will be in good condition and supplied in sizes in order to avoid
working from the top two steps of the ladder.

 

9. Hand tools will be maintained in a safe condition and used by authorized
personnel only.

 

10. Power tools will be maintained in a safe condition and used by authorized
personnel only.

 

11. Electric power tools will be grounded, or of the double insulated type.
Extension cords that utilize existing power outlets will have a GFI protected
device between outlet and extension cord.

 

- 3 -



--------------------------------------------------------------------------------

12. Use of medications and/or controlled substances which endangers an
employee’s ability to maintain a safe environment, is prohibited.

 

13. Use of alcohol, marijuana or illegal drugs is prohibited and can lead to
removal from the jobsite.

 

14. The jobsite will not tolerate any horseplay or fighting.

 

15. Smoking is permitted in authorized locations only. This is a non-smoking
site.

 

16. For back safety, please exercise care when filling. Bend knees to lift
safely.

 

17. As conditions develop, cleanup is expected to avoid unsafe conditions.

 

18. Review evacuation plan weekly OR as conditions change.

 

19. All floor prep procedures must be reviewed and approved by onsite GLY
Supervisor prior to initiating work. Positive exhaust will be implemented.

 

20. Proper ventilation will be implemented as required.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [            ], 20[    ], with reference to that certain
Lease (the “Lease”) dated as of [            ], 20[    ], by NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), in favor of BMR-500
FAIRVIEW AVENUE LLC, a Delaware limited liability company (“Landlord”). All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

Tenant hereby confirms the following

1. Tenant accepted possession of the Premises for use in accordance with the
Permitted Use on [            ], 20[    ]. Tenant first occupied the Premises
for the Permitted Use on [            ], 20[    ].

2. To the best of Tenant’s knowledge, the Premises are in good order, condition
and repair.

3. The Tenant Improvements are Substantially Complete.

4. To the best of Tenant’s knowledge, all conditions of the Lease to be
performed by Landlord as a condition to the full effectiveness of the Lease have
been satisfied, and Landlord has fulfilled all of its duties in the nature of
inducements offered to Tenant to lease the Premises that are to be fulfilled on
or before the Term Commencement Date.

5. In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [            ], 20[    ], and, unless the Lease is
terminated prior to the Term Expiration Date pursuant to its terms, the Term
Expiration Date shall be [            ], 20[    ].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[                    ]].

7. To the best of Tenant’s knowledge, Tenant has no existing defenses against
the enforcement of the Lease by Landlord, and there exist no offsets or credits
against Rent owed or to be owed by Tenant.

 

- 1 -



--------------------------------------------------------------------------------

8. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [            ],
20[    ], with Base Rent payable on the dates and amounts set forth in the chart
below:

 

Dates

   Approximate
Square Feet
of Rentable
Area*    Base Rent per Square
Foot of Rentable Area      Monthly
Base Rent      Annual Base
Rent  

Months 1 - 3

   [19,927]     
  Abated in accordance
with Section 7.1 below   
      $ [0.00 ]     $ [1,031,222.25 ] 

Months 4 - 12

   [19,927]    $ 51.75 annually       $ [85,935.19 ]    

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

 

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Name:

 

Title:

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT D

TI ALLOWANCE REALLOCATION AGREEMENT

THIS TI ALLOWANCE REALLOCATION AGREEMENT (this “Agreement”) is entered into as
of this      day of December, 2014, by and between BMR-500 FAIRVIEW AVENUE LLC,
a Delaware limited liability company (“Landlord”), BMR-530 FAIRVIEW AVENUE LLC,
a Delaware limited liability company (“530 Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), and is attached to and
made a part of that certain Lease dated of even date herewith (as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Lease”), by and between Landlord and Tenant for the Premises
located at 500 Fairview Avenue North, Seattle, Washington 98109. All capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Lease.

RECITALS

A. WHEREAS, pursuant to the Lease, Landlord has agreed to contribute a tenant
improvement allowance in the amount of Two Million Five Hundred Ninety Thousand
Five Hundred Ten and No/100 Dollars ($2,590,510.00) (the “TI Allowance”) to be
used for the construction of certain tenant improvements (the “Tenant
Improvements”) in the Premises by Tenant; and

B. WHEREAS, pursuant to the Adjacent Building Lease Amendment, 530 Landlord has
agreed to contribute a tenant improvement allowance in the amount of One Million
Eighty-Eight Thousand Forty and No/100 Dollars ($1,088,040.00) (the “530 TI
Allowance”) to be used for the construction of the 530 Tenant Improvements in
the Adjacent Building Premises by Tenant; and

C. WHEREAS, Tenant has requested, and Landlord and 530 Landlord have agreed to
grant to Tenant, the TI Allowance Reallocation Right, on the terms and
conditions set forth in the Lease and in this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Landlord, 530 Landlord and Tenant, in consideration of the
Recitals set forth above which are incorporated herein by this reference, and in
consideration of mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, agree as follows:

1. Reallocation of TI Allowance. If the cost of the 530 Tenant Improvements
exceeds the amount of the 530 TI Allowance, then Tenant shall have the right
(the “TI Allowance Reallocation Right”) to reallocate a portion of any unused TI
Allowance to pay such excess cost of the 530 Tenant Improvements up to three
(3) times (subject to the limitations set forth in the Adjacent Building Lease
Amendment), provided, however, that all of the following conditions must be
satisfied at the time that Tenant exercises the TI Allowance Relocation Right:

(a) Tenant shall have expended all of the 530 TI Allowance;

(b) Tenant shall have delivered to Landlord, no later than the TI Deadline, a
written request to reallocate a portion of the unused TI Allowance to pay the
remaining cost to complete the construction of the 530 Tenant Improvements,
setting forth the amount of the TI Allowance that Tenant desires to reallocate
(the “Reallocated TI Allowance Amount”); and

(c) Tenant shall not be in default beyond any applicable notice and cure periods
under either the Lease or the Adjacent Building Lease.

2. Effect of TI Allowance Reallocation. Immediately upon Tenant’s exercise of
the TI Allowance Reallocation Right in accordance with Section 1 above, (a) the
TI Allowance shall be reduced by the Reallocated TI Allowance Amount, and
Landlord shall have no further obligation to fund the Reallocated TI Allowance
Amount for the performance of the Tenant Improvements, and (b) the 530 TI
Allowance shall be increased by the Reallocated TI Allowance Amount, and 530
Landlord shall be obligated to disburse the Reallocated TI Allowance Amount to
pay the cost of the 530 Tenant Improvements in accordance with and subject to
the limitations of the Adjacent Building Lease.

3. Time of the Essence. Time shall be of the essence with respect to Tenant’s
exercise of the TI Allowance Reallocation Right. Tenant acknowledges that it
would be inequitable to require Landlord to accept any exercise of the TI
Allowance Reallocation Right after the TI Deadline. The period of time within
which Tenant may exercise the TI Allowance Reallocation Right shall not be
extended or enlarged by reason of Tenant’s inability to exercise the TI
Allowance Reallocation Right due to a failure of any of the conditions set forth
in Section 1 above.

4. Incorporation of Lease Provisions. Sections 40.6 through 40.19 of the Lease
are incorporated into this Agreement by reference, and shall apply to this
Agreement in the same way that they apply to the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, 530 Landlord and Tenant have executed this
Agreement to be effective on the date first above written.

 

LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

 

Name:

 

Title:

 

530 LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

 

Name:

 

Title:

 

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Name:

 

Title:

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer]

LETTER OF CREDIT

Date:             , 20    

BMR-500 Fairview Avenue LLC (the “Beneficiary”)

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Real Estate Legal

L/C. No.                     

Loan No.                     

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$        , expiring at     :00 p.m. on                      or, if such day is
not a Banking Day, then the next succeeding Banking Day (such date, as extended
from time to time, the “Expiry Date”). “Banking Day” means a weekday except a
weekday when commercial banks in                      are authorized or required
to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of
                     (the “Account Party”), under the terms and conditions of
this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at
                     on or before the Expiry Date by personal presentation,
courier or messenger service, or fax. Presentation by fax shall be effective
upon electronic confirmation of transmission as evidenced by a printed report
from the sender’s fax machine. After any fax presentation, but not as a
condition to its effectiveness, Beneficiary shall with reasonable promptness
deliver the original Drawing Documentation by any other means. Issuer will on
request issue a receipt for Drawing Documentation.

 

- 1 -



--------------------------------------------------------------------------------

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation. We waive any defense based on
fraud or any claim of fraud.

The Expiry Date shall automatically be extended by one year (but never beyond
                     (the “Outside Date”)) unless, on or before the date 90 days
before any Expiry Date, we have given Beneficiary notice that the Expiry Date
shall not be so extended (a “Nonrenewal Notice”). We shall promptly upon request
confirm any extension of the Expiry Date under the preceding sentence by issuing
an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”). Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C. Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee. Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

 

- 2 -



--------------------------------------------------------------------------------

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to:                      (or
such replacement as Beneficiary designates from time to time by written notice).

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

 

Very truly yours, [Issuer Signature]

 

- 3 -



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT D

FORM OF SIGHT DRAFT

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of                     , the sum of
                     United States Dollars ($        ). Drawn under [Issuer]
Letter of Credit No.                      dated                     .

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                     .]

[Name and signature block, with signature or purported signature of Beneficiary]

Date:                     

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT D

FORM OF TRANSFER NOTICE

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.                      dated                     
(the “L/C”), transfers the L/C to the following transferee (the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:

 

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1. No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

2. Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3. If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and
(b) such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

4. No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project. Movement of furniture, office equipment or any
other large or bulky material(s) through the Common Area shall be restricted to
such hours as Landlord may designate and shall be subject to reasonable
restrictions that Landlord may impose.

5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

 

- 1 -



--------------------------------------------------------------------------------

6. Tenant shall not use any method of HVAC other than that present at the
Project and serving the Premises as of the Term Commencement Date or otherwise
reasonably approved in writing by Landlord.

7. Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.

9. Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through Common
Area shall be held in secondary containment devices. Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its trash,
garbage and Hazardous Materials; provided, however, that Tenant is encouraged to
participate in the waste removal and recycling program in place at the Project.

10. The Premises shall not be used for lodging or for any unlawful purpose. No
cooking shall be done or permitted in the Premises; provided, however, that
Tenant may use (a) equipment approved in accordance with the requirements of
insurance policies that Landlord or Tenant is required to purchase and maintain
pursuant to the Lease for brewing coffee, tea, hot chocolate and similar
beverages, (b) microwave ovens for employees’ use and (c) equipment shown on the
Tenant Improvement plans or other plans approved by Landlord; provided, further,
that any such equipment and microwave ovens are used in accordance with
Applicable Laws.

11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

 

- 2 -



--------------------------------------------------------------------------------

14. Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

15. Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16. Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.

17. Bicycles shall not be taken into the Building(s) except into areas
designated by Landlord.

18. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

20. Smoking is prohibited inside the Building and in any area that is within
twenty-five (25) feet of any Building entrance, but is permitted in designated
outdoor areas of the Project.

21. The Project’s hours of operation are currently 7:00 am to 6:00 pm Monday
through Friday.

22. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

23. Upon Landlord’s reasonable request, Tenant, at Tenant’s sole cost and
expense, shall cause the Premises to be exterminated on a monthly basis to
Landlord’s reasonable satisfaction. In addition, Tenant, at Tenant’s sole cost
and expense, shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated against
infestation by insects, rodents and other vermin and pests whenever there is
evidence of any infestation. Tenant shall not permit any person to enter the
Premises or the Project for the purpose of providing such extermination
services, unless such persons have been approved by Landlord. If

 

- 3 -



--------------------------------------------------------------------------------

requested by Landlord, Tenant shall, at Tenant’s sole cost and expense, store
any refuse generated in the Premises by the consumption of food or beverages in
a cold box or similar facility.

24. If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event. Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof. Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord. Tenant shall be responsible for the observance of these Rules and
Regulations by all Tenant Parties.

 

- 4 -



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT F

REQUEST FOR USE OF COMMON AREA

[TENANT LETTERHEAD]

VIA [            ]

[Date]

BMR-500 FAIRVIEW AVENUE LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Senior Director, West Coast Operations

 

Re: Notice of Request to Use Common Area

To Whom It May Concern:

Nanostring Technologies, Inc. requests that it have use of the common area as
described below:

 

Event Description:

 

Date:

 

Location at Property:

 

Number of Attendees:

 

Open to the Public? ¨  YES ¨  NO Food and/or Beverages? ¨  YES ¨  NO

If YES:

 

•    will alcohol be served (Note: Proof of an insurance endorsement for serving
alcohol must be provided)    ¨  YES    ¨  NO

•    please describe:

 

 

- 1 -



--------------------------------------------------------------------------------

Other Amenities (tent, band, etc.):

 

Other Event Details:

 

Please let us know at your earliest convenience whether such use is approved.

 

Sincerely, [Name] [Title]

To Be Completed by Landlord:

 

¨  APPROVED            DENIED  ¨

The following conditions apply to approval (if approved):

 

1.      

             

2.      

             

3.      

             

4.      

             

5.      

             

 

BMR-500 FAIRVIEW AVENUE LLC, By:

 

Name:

 

Its:

 

Date:

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT G

TENANT’S PERSONAL PROPERTY

 

1. Tenant’s exterior Signage

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ESTOPPEL CERTIFICATE

 

To: BMR-500 FAIRVIEW AVENUE LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Vice President, Real Estate Legal

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

 

Re:

Suite [                    ] (the “Premises”) at 500 Fairview Avenue North,
Seattle, Washington (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of December [    ], 2014. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows:
[                    ]], and there are no other agreements, written or oral,
affecting or relating to Tenant’s lease of the Premises or any other space at
the Property. The lease term expires on [            ], 20[    ].

2. Tenant took possession of the Premises, currently consisting of
[            ] square feet, on [            ], 20[    ], and commenced to pay
rent on [            ], 20[    ]. Tenant has full possession of the Premises,
has not assigned the Lease or sublet any part of the Premises, and does not hold
the Premises under an assignment or sublease [, except as follows:
[                    ]].

3. All base rent, rent escalations and additional rent under the Lease have been
paid through [            ], 20[    ]. There is no prepaid rent[, except
$[        ]][, and the amount of security deposit is $[        ] [in
cash][OR][in the form of a letter of credit]]. Tenant currently has no right to
any future rent abatement under the Lease.

4. Base rent is currently payable in the amount of $[        ] per month.

5. Tenant is currently paying estimated payments of additional rent of
$[        ] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.

6. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except
[                    ]], and all allowances to be paid to Tenant, including
allowances for tenant improvements, moving expenses or other items, have been
paid.

 

- 1 -



--------------------------------------------------------------------------------

7. The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [[                    ]].

8. [Tenant has the following expansion rights or options for the Property:
[                    ].][OR] [Tenant has no rights or options to purchase the
Property.]

9. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.

10. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT BMR-500 FAIRVIEW AVENUE LLC OR PURCHASER OR
LENDER, AS APPROPRIATE] or its assignee is acquiring the Property in reliance on
this certificate and that the undersigned shall be bound by this certificate.
The statements contained herein may be relied upon by [INSERT NAME OF PURCHASER
OR LENDER, AS APPROPRIATE], BMR-500 FAIRVIEW AVENUE LLC, BioMed Realty, L.P.,
BioMed Realty Trust, Inc., and any [other] mortgagee of the Property and their
respective successors and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [            ] day of [    ], 20[    ].

 

NANOSTRING TECHNOLOGIES, INC., a Delaware corporation By:

 

Name:

 

Title:

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT I

LANDLORD IMPROVEMENTS

Landlord shall perform the Base Core and Shell Work at Landlord’s sole cost. To
the extent such improvements are required to meet the requirements of this
Exhibit, such improvements shall be part of Landlord Improvements and will not
be deducted from the TI Allowance or passed through as an Operating Expense.
This shall include any hidden conditions that may be discovered during execution
of the either the Landlord Improvements or Tenant Improvements.

 

  1. GENERAL INFORMATION

 

a. Occupancy Type: B (Lab/Office) b. Number of Floors: 7+ Mechanical Penthouse +
2 1⁄2 level garage c. Building Area: approximately 122,702 rentable square feet
d. Floor Dimension: approximately 170’ x 98 e. Floor to Floor: 16’-0” (Level 1);
minimum 14’-0” (Levels 2-7)

 

  2. SYSTEMS

 

  a. Lobby Finishes: Comparable to those in the Adjacent Building

 

  b. Curtain wall: Stone cladding, metal panel, sun-shades and entry canopy.

 

  c. Perimeter Interior Wall: Perimeter wall and curtain wall systems will
achieve R-values required by 2009 Seattle Building Code (SBC), including
necessary framing, insulation and vapor barrier and fire separation. Landlord to
provide perimeter window stool trim/sill material for install by Tenant.

 

  d. Roof: Single-ply membrane roofing. Roof membrane will be 0.060 inch thick.
The roof assembly will conform to Factory Mutual Classification Class I with a
windstorm resistance of 1-90.

 

  e. Elevators: 2 passenger, 1 service; of comparable finish and loading
capacity to respective 530 Fairview elevators. Elevators will have card readers.

 

  f. Restrooms: Men’s and women’s restrooms at lobby level.

 

  g. Showers: Men’s, women’s showers and changing room at level P-1.

 

  h. Building Common Lab Services: Provisions for future autoclave, glasswash,
dirty autoclave with integral steam generation as required.

 

  i. Parking Ratio: approximately 1.0 / 1,000.

 

  j. Bicycle Parking: approximately 80 secured bicycle spaces.

 

  k. Loading Dock: 2 truck bays, trash/recycle compactors.

 

  l. Card Entry Security: Provided for the garage, building access, stairwells
and egress pathways.

 

- 1 -



--------------------------------------------------------------------------------

  3. STRUCTURE

 

  a. Construction Type: Reinforced Concrete

 

  b. Bay Size: approximately 21’ x 31’

 

  c. Floor Loads: 100 psf live load.

 

  d. Floor Levelness: Ff35 (25 local) and Fl 25 (15 local)

 

  e. Floor Sleeves: Landlord to provide floor plan which identifies engineered
zones for future floor penetrations. All penetrations to be performed by Tenant
and must be submitted to Landlord for review and approval.

 

  4. MEPFP

 

  a. Space conditioning: Common Areas on the first floor of the Building will
employ a variable refrigerant flow system and heat recovery ventilation.

 

  b. Smoke pressurization: included for stairwell and elevator hoistway

 

  c. Water: 4” service

 

  d. Fire protection and life safety: Per NFPA 13 and City of Seattle Fire Code.
Includes 6” fire service with onsite fire storage tank and fire pump. For
Building Common Areas and the base Building, system includes, where applicable,
risers, valve connections, main loop, secondary distribution, upturned quick
response heads, and at finished ceilings, drops with quick response heads. For
the Premises, system includes, where applicable, a main loop and secondary
distribution installed through or below bottom of floor framing, sized to handle
open space plan layout. Routing of piping will be tight to core and shell
structure, where possible.

 

  e. Switchboards: One (1) 3000A, three (3) 800A, and one (1) 400A.

 

  f. Base-building Switchgear: included

 

  g. Shaft space: dedicated for tenant use per the attached Proposed Shaft
Allocation Plan (see Exhibit I-1). The Proposed Shaft Allocation Plan is subject
to change, however Landlord will provide Tenant with substantially the same
amount of supply air and exhaust shafts as are shown on the Proposed Shaft
Allocation Plan.

 

  5. VENTILATION AND AIR DISTRIBUTION SYSTEM

 

  a. Air handling units: The Premises will receive up to 20,000 cfm via a system
that is shared across multiple floors of the Building. The system will initially
include one (1) primary supply and exhaust air handling unit and one (1) backup
supply and exhaust air handling unit. Units will be 100% outside-air type,
suitable for lab build-out. The system will also include a run-around glycol
heat recovery coil, cooling coil, heating coil and final filtration.

 

- 2 -



--------------------------------------------------------------------------------

  b. Air distribution: The system will supply and exhaust air into duct mains
installed on the roof. Supply and exhaust ductwork will be routed from the duct
mains down shafts and extended to the Office and Laboratory Space and capped.
The system is designed for Tenant Improvement supply and exhaust ductwork to be
looped, interconnecting the shafts.

 

  c. Dampers: Scope includes fire smoke dampers at all supply and return air
branch terminations at shafts. Control dampers will be provided by Tenant.

 

  d. Fume Exhausts. See Proposed Shaft Allocation and Proposed Roof Allocation
plans, attached as Exhibit I-1 and I-2 respectively. Landlord to provide one
Fume Hood and base cabinets (used) for use by Tenant from Landlord stock.

 

  6. HEATING SYSTEM

 

  a. Boilers: The Office and Laboratory Space will receive 50 gpm, 140F in, 110F
out hot water via a system that is shared across multiple floors of the
Building. The system will initially include one (1) primary 1,500 MBh boiler,
one (1) backup 1,500 MBh boiler and associated pumps with redundancy.

 

  b. Hot water distribution: Piping will be distributed to the air handling
system and via a common main piping header, hot water reheat distribution will
be capped and valved at the Premises.

 

  c. Heating System. Heating system will be designed to a low of ASHRAE
99.6%/24F. 18 °F outside design temperature will be accomplished by the backup
boiler and control system programming.

 

  7. VARIABLE REFRIGERANT FLOW (VRF) SYSTEM: Space will be allocated on the roof
and in the shafts for installed VRF units, ducting and piping. Landlord will
provide up to 24 Tons of roof top VRF equipment and piping to the floor. Tenant
to provide indoor unit, complete refrigeration piping from shaft to units,
controls and electrical during buildout. See Proposed Shaft Allocation and
Proposed Roof Allocation plans attached as Exhibit I-1 and I-2 respectively. The
Proposed Shaft Allocation Plan and the Proposed Roof Allocation Plan are subject
to change, however Landlord will provide Tenant with substantially the same
amount of supply air and exhaust shafts as are shown on the Proposed Shaft
Allocation Plan and substantially the same amount of roof allocations as are
shown on the Proposed Roof Allocation Plan.

 

  8.

COOLING SYSTEM: The air handling units will receive chilled water via a system
that is shared across multiple floors of the Building. The system will initially
include one (1) primary air cooled chiller, one (1) backup air cooled

 

- 3 -



--------------------------------------------------------------------------------

  chiller and chilled water pumps with redundancy. Chillers will be mounted on
the roof. Chilled water pumps will be installed in the mechanical room
penthouse. Cooling system will be designed to a high of ASHRAE 0.4%/86.1F. 95°F
outside design temperature will be accomplished by the backup chiller and
control system programming.

 

  9. HVAC CONTROLS

 

  a. System: Scope will include a head-end DDC system to control the air
handling units, boilers, chillers and pumps. The system will dedicate capacity
for 40 Tenant devices. Local control panels will be provided by Tenant.

 

  b. Integration: Tenant’s controls are to integrate with the base Building
head-end DDC system. Graphics and programming of Tenant Improvement controls are
a Tenant cost as a part of the Tenant Improvement work.

 

  10. WATER

 

  a. Domestic hot water and cold water: Mains will be routed through the shaft
to serve the base Building restrooms, and capped and valved for Tenant use.
Valves and taps will be provided for future extension.

 

  b. Non-Potable hot and cold water: Non-Potable Lab Water and Emergency
Eyewash/shower to utilize domestic water risers at the Premises. All piping,
accessory equipment, devices, and heating will be provided by Tenant.

All water systems are to be stubbed outside of shaft or located in accessible
area within corridors.

 

  11. WASTE NEUTRALIZATION: Such system will be provided by Tenant. Waste
neutralization needs to occur before connecting to base Building piping systems.

 

  12. POWER: The Office and Laboratory Space will have one (1) dedicated
277/480V 600amp panel for normal power at the Premises. The rooftop/mechanical
penthouse will have a 277/480V, 1200amp main panel, of which Tenant will have
dedicated use of Tenant’s Pro Rata Share, with a sub-panel to be provided by
Tenant.

 

  13. FIRE ALARM: The fire alarm panel will dedicate capacity for 150
addressable devices for Tenant’s use.

 

  14. TENANT STANDBY GENERATOR: The Landlord system will include a 750kW
generator located in the basement, basement distribution panels, vertical bus
duct, one (1) 150amp, 277/480V distribution panel dedicated for Tenant’s use in
the Office and Laboratory Space, of which Tenant will have dedicated use of
Tenant’s Pro Rata Share, with a sub-panel to be provided by Tenant.

 

- 4 -



--------------------------------------------------------------------------------

  15. TELECOM: A raceway from the base Building main panel to a coordinated
tenant IDF location within the Premises will be dedicated for Tenant’s use.

 

  16. SECURITY: Tenant is responsible for providing, installing, and maintaining
security system within the Premises. Common area security will be compatible
with the system at the Adjacent Building.

 

  17. WINDOW COVERINGS: To be provided by Landlord in accordance with Building
standard.

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT – I-1

PROPOSED SHAFT ALLOCATION PLANS

 

LOGO [g832779ex10_15pg129.jpg]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT – I-2

PROPOSED ROOF ALLOCATION PLANS

 

LOGO [g832779ex10_15pg130.jpg]

 

- 1 -



--------------------------------------------------------------------------------

 

LOGO [g832779ex10_15pg131.jpg]

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GROUND LESSOR RECOGNITION

AND NON-DISTURBANCE AGREEMENT

WHEN RECORDED RETURN TO:

Richard A. Moore, Esq.

Pacifica Law Group

1191 Second Avenue, Suite 2000

Seattle, WA 98101

 

Document Title: Ground Lessor Recognition and Non-Disturbance Agreement Grantor:
Nelchina Point Limited Partnership, an Alaska limited partnership Grantee:
Nanostring Technologies, Inc., a Delaware corporation

Legal Description:

Abbreviated Legal Description: Lots 4, 5 & 6, Block 5 Vol. 1 page 218

Full Legal Description: See Exhibit A attached

Assessor’s Tax Parcel Nos.: 786 350-0040-02

Related Document No.: 20080128000091

GROUND LESSOR RECOGNITION AND NON-DISTURBANCE AGREEMENT

This Ground Lessor Recognition and Non-Disturbance Agreement (the “Agreement”)
is made as of the day of December, 2014 by and among NELCHINA POINT LIMITED
PARTNERSHIP, an Alaska limited partnership (“Landlord”), BMR-500 FAIRVIEW AVENUE
LLC, a Delaware limited liability company (“Tenant”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Subtenant”).

RECITALS:

A. Landlord and Tenant are parties to that certain Ground Lease dated
January 28, 2008 (the “Ground Lease”) which demises certain real property
located at 500 Fairview Avenue North, Seattle, Washington (the “Premises”) more
particularly described on Exhibit A attached hereto and made a part hereof,
together with all buildings and improvements located thereon and all easements,
rights and appurtenances thereto. The Ground Lease term will expire on
January 31, 2088 and Tenant has the right to extend the term thereunder for two
additional terms of twenty (20) years each, by notice delivered to Landlord no
later than twelve (12) months prior to the then effective expiration of the
term.

 

- 1 -



--------------------------------------------------------------------------------

B. Pursuant to that certain Lease dated as of December     , 2014 (the
“Sublease”), Tenant has subleased a portion of the Premises to Subtenant.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meaning given to such terms in the Sublease.

NOW, THEREFORE, it is agreed as follows:

1. Landlord represents and warrants that, to Landlord’s knowledge, no event of
default or condition that could become an event of default with the passing of
time, the giving of notice, or both, currently exists under the Ground Lease.

2. Tenant and Subtenant have provided Landlord with, and Landlord acknowledges
receipt of, a true and complete copy of the Sublease, and Tenant and Subtenant
certify to Landlord that the Sublease has not been modified or amended. Landlord
acknowledges that Subtenant would not enter into the Sublease but for the terms
of this Agreement and in reliance on the recitals stated herein.

3. The parties acknowledge that the Sublease is subordinate to the Ground Lease,
but by this Agreement Landlord grants Subtenant cure rights and successor rights
under the Ground Lease and non-disturbance and recognition under the Sublease,
all as expressly set forth in this Agreement.

(a) Landlord agrees that in the event of a default under the Ground Lease by
Tenant, Landlord shall provide notice of such default to Subtenant in accordance
with Section 4A and 4B hereof at the same time as Landlord provides notice to
Tenant of such default, and Subtenant shall have the same rights (but not the
obligation) as Tenant under the Ground Lease to cure any such default and shall
be given the same notice and cure period to cure such default as provided to
Tenant under the Lease.

(b) Provided that the Sublease shall be in full force and effect and Subtenant
is not in default under the Sublease beyond the expiration of any applicable
notice and cure periods, Landlord shall not, whether in the exercise of any of
the rights arising or which may arise out of the Ground Lease or of any
instrument modifying or amending the same or entered into in substitution or
replacement thereof or otherwise (whether as a result of Tenant’s default or
otherwise), disturb, interfere with or deprive Subtenant in or of its possession
or its rights to possession of the Premises or of any right or privilege granted
to or inuring to the benefit of Subtenant under the Sublease, nor shall
Subtenant be made a party in any removal or eviction action or other legal
proceeding (unless required by law to prosecute such removal or eviction action
or other legal proceeding).

(c) In the event of the termination of the Ground Lease by reentry, notice,
conditional limitation, surrender, summary proceeding or other action or
proceeding, or otherwise (including, without limitation, in connection with any
bankruptcy or similar proceeding), or if the Ground Lease shall terminate or
expire for any such reason before

 

- 2 -



--------------------------------------------------------------------------------

expiration or termination of the Sublease, (i) the Sublease shall be and remain
in full force and effect, so long as Subtenant is not in default under the
Sublease beyond the expiration of any applicable notice and cure periods, except
Landlord shall have no obligations under the Sublease with respect to any
provisions relating to the Adjacent Premises or the Adjacent Building Lease,
(ii) Subtenant will not be required to pay or perform Tenant’s obligations under
the Ground Lease, (iii) Landlord agrees that the Sublease shall continue as a
direct lease between Landlord and Subtenant, and in such event Landlord and
Subtenant shall be bound to each other under all of the terms, covenants and
provisions of the Sublease for the remainder of the term thereof including
extensions; provided, however, that Landlord is not bound by nor liable or
obligated to pay for or to perform, obligations relating to Landlord
Improvements (e.g., to build the Building), the TI Allowance or any other
financial obligation that is owed by Tenant to Subtenant under the terms of the
Sublease; and provided, further, however, that Landlord shall recognize and be
bound by Subtenant’s termination rights under the Sublease; provided, still
further, however, that if following termination of the Ground Lease,
(a) Subtenant provides written notice to Landlord specifying the portion of the
TI Allowance that Tenant has not funded, and requesting that Landlord agree to
fund such portion of the TI Allowance, and (b) Landlord does not, within twenty
(20) business days after Tenant provides such notice, commit in a notice (a “TI
Commitment Notice”) to Subtenant to fund such portion of the TI Allowance as and
to the extent the Sublease requires Tenant to fund such portion of the TI
Allowance, then Subtenant shall have the right to terminate the Sublease by
providing notice of such termination to Landlord within ten (10) business days
after the expiration of such twenty (20) business day period, and (iv) Subtenant
agrees to attorn to and recognize Landlord as “landlord” under the Sublease and
Landlord agrees to recognize Subtenant as “tenant” under the Sublease. For
avoidance of doubt, Landlord is not required to fund any portion of the TI
Allowance or any other financial obligation owed by Tenant to Subtenant under
the terms of the Sublease except to the extent Landlord commits to fund a
portion of the TI Allowance or any such other amount in a TI Commitment Notice.

(d) Notwithstanding any other provision of the Sublease or this Agreement,
Landlord shall have no obligations under the Sublease that relate to the
Adjacent Building Premises or the Adjacent Building Lease.

4. A. All notices, demands, requests, consents, approvals or other
communications required or permitted to be given under this Agreement shall be
in writing and addressed as follows:

 

If to Landlord: Nelchina Point Limited Partnership c/o Wirum Properties LLC 500
L Street, Suite 100 Anchorage, AK 99501 Attn: John Wirum

 

- 3 -



--------------------------------------------------------------------------------

with a copy to: Graham & Dunn PC 2801 Alaskan Way, Suite 300 Seattle, WA 98121
Attention: Maren Gaylor, Esq. or such other address as Landlord may designate by
notice to the other parties; If to Tenant: BMR-500 Fairview, LLC 17190 Bernardo
Center Drive San Diego, CA 92128 Attn: Vice President, Real Estate Legal or such
other address as Tenant may designate by notice to the other parties; and If to
Subtenant: Nanostring Technologies, Inc. 530 Fairview Avenue North, Suite 2000
Seattle, WA 98109 Attn: Wayne Burns, Senior Vice President
Operations/Administration with a copy to: Nanostring Technologies, Inc. 530
Fairview Avenue North, Suite 2000 Seattle, WA 98109 Attn: General Counsel

or such other address as Subtenant may designate by notice to the other parties.
Notices may be given by a party’s attorney on such party’s behalf.

B. Any notice or other communication delivered or sent in accordance with the
provisions of this Article shall be deemed to have been properly given or served
on the day of delivery (or first attempted delivery if refused), if delivered by
hand, courier or overnight courier (e.g. FedEx).

5. No modification, amendment, waiver or release of any provision of this
Agreement or of any right, obligation, claim or cause of action arising
hereunder shall be valid or binding for any purpose whatsoever unless in writing
and duly executed by the party against whom the same is sought to be asserted.

6. This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors,
sublessees, and assigns.

7. This Agreement may be recorded in the Official Records of King County,
Washington.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be executed
effective as of the date first above written.

 

LANDLORD: NELCHINA POINT LIMITED PARTNERSHIP, an Alaska limited partnership By:
NP-GP, LLC, an Alaska limited liability company By

 

John Wirum, Manager

 

STATE OF ALASKA ) ) ss. COUNTY OF THIRD JUDICIAL DISTRUCT )

On this                     day of Seattle, WA 98109, 2014, before me, the
undersigned, a Notary Public in and for the State of Alaska, duly commissioned
and sworn personally appeared John Wirum, known to me to be the Manager of
NP-GP, LLC the General Partner of NELCHINA POINT LIMITED PARTNERSHIP, the
limited partnership that executed the foregoing instrument, and acknowledged the
said instrument to be the free and voluntary act and deed of said limited
partnership, for the purposes therein mentioned, and on oath stated that he was
authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name NOTARY PUBLIC in and for the State of                     , residing
at                     . My commission expires                     .

 

- 5 -



--------------------------------------------------------------------------------

TENANT: BMR-500 FAIRVIEW AVENUE LLC, a Delaware limited liability company By:
NP-GP, LLC, an Alaska limited liability company By

 

Name:

 

Title:

 

 

STATE OF CALIFORNIA } ss.

COUNTY OF                     

On                     , 2014, before me,
                                        , a Notary Public in and for said County
and State, personally appeared                                         ,
                                        .

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

FOR NOTARY SEAL OR STAMP

 

 

 

 

 

Witness my hand and official seal.

Signature

 

 

- 6 -



--------------------------------------------------------------------------------

SUBTENANT: NANOSTRING TECHNOLOGIES, INC., a Delaware corporation By

 

Name:

 

Title:

 

 

STATE OF                      ) ) ss. COUNTY OF                      )

On this      day of             , 2014, before me, the undersigned, a Notary
Public in and for the State of                                 , duly
commissioned and sworn personally appeared                     , known to me to
be the                      of NANOSTRING TECHNOLOGIES, INC., the corporation
that executed the foregoing instrument, and acknowledged the said instrument to
be the free and voluntary act and deed of said corporation, for the purposes
therein mentioned, and on oath stated that he/she was authorized to execute said
instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of                     , residing at
                    . My commission expires                     .

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Premises

Lots 4, 5 and 6, Block 5, Sorenson’s Addition to the City of Seattle, according
to the plat thereof recorded in Volume 1 of plats, page(s) 218, in King County,
Washington.

Tax Parcel No: 7860350-0040-02

 

- 8 -



--------------------------------------------------------------------------------

WHEN RECORDED RETURN TO:

Richard A. Moore, Esq.

Pacifica Law Group

1191 Second Avenue, Suite 2000

Seattle, WA 98101

EXHIBIT K

FORM OF MEMORANDUM OF LEASE

 

Document Title: Memorandum of Lease Grantor: BMR-500 Fairview Avenue LLC, a
Delaware limited liability company Grantee: Nanostring Technologies, Inc., a
Delaware corporation Legal Description: Abbreviated Legal Description: Lots 4, 5
& 6, Block 5 Vol. 1 page 218 Full Legal Description: See Exhibit A attached
Assessor’s Tax Parcel Nos.: 786 350-0040-02 Reference Nos. of Documents Released
or Assigned: Not applicable

MEMORANDUM OF LEASE

Pursuant to a Lease dated as of December     , 2014 (the “Lease”), between
BMR-500 FAIRVIEW AVENUE LLC, a Delaware limited liability company (“Landlord”),
and NANOSTRING TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), Landlord
has agreed to lease to Tenant certain premises (the “Premises”) to be located in
a building being constructed on the real property located at 500 Fairview Avenue
North, in Seattle, Washington, legally described on Exhibit A attached.
Capitalized terms used in this Memorandum and not defined shall have the
meanings given to them in the Lease. The Lease is for a term of ten (10) years.
The Estimated Term Commencement Date is April 1, 2016. Pursuant and subject to
the terms of the Lease, Tenant has options to extend the term of the Lease for
two (2) successive five (5) year periods.

The purpose of this Memorandum of Lease is to give record notice of the Lease
and of the rights created thereby.

[signatures appear on following page]

 

- 1 -



--------------------------------------------------------------------------------

This Memorandum of Lease is made as of December     , 2004.

LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC, a Delaware limited liability company By

 

Name:

 

Title:

 

TENANT: NANOSTRING TECHNOLOGIES, INC., a Delaware corporation By

 

Name:

 

Title:

 

 

- 2 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA }

ss.

COUNTY OF                     

On             , 2014, before me,                                         , a
Notary Public in and for said County and State, personally appeared
                                        ,
                                        .

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

FOR NOTARY SEAL OR STAMP

 

Witness my hand and official seal. Signature

 

 

- 3 -



--------------------------------------------------------------------------------

STATE OF WASHINGTON ) ) ss. COUNTY OF                      )

On this day of December, 2014, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn personally appeared
                                        , known to me to be the
                    NANOSTRING TECHNOLOGIES, INC., the corporation that executed
the foregoing instrument, and acknowledged the said instrument to be the free
and voluntary act and deed of said corporation, for the purposes therein
mentioned, and on oath stated that he/she was authorized to execute said
instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    . My commission expires                     

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Ground lease estate in the following described premises created by Lease dated
as of January 28, 2008 between Nelchina Point Limited Partnership, as ground
lessor, and BMR-500 Fairview Avenue LLC, as ground lessee, as evidenced by the
Memorandum of Lease dated as of January 28, 2008 recorded in the King County,
Washington Land Records on January 28, 2008 as Document Number 20080128000091:

Lots 4, 5 and 6, Block 5, Sorenson’s Addition to the City of Seattle, according
to the plat thereof recorded in Volume 1 of plats, page(s) 218, in King County,
Washington.

 

- 5 -



--------------------------------------------------------------------------------

WHEN RECORDED RETURN TO:

BIOMED REALTY, L.P.

17190 Bernardo Center Drive

San Diego, CA 92128

Attention: Real Estate Legal

EXHIBIT L

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

Document Title: Notice of Lease Termination Grantor: BMR-500 Fairview Avenue
LLC, a Delaware limited liability company Grantee: Nanostring Technologies,
Inc., a Delaware corporation Legal Description: Abbreviated Legal Description:
Lots 4, 5 & 6, Block 5 Vol. 1 page 218 Full Legal Description: See Exhibit A
attached Assessor’s Tax Parcel Nos.: 786 350-0040-02 Reference Nos. of Documents
Released or Assigned: Memorandum of Lease, Recording No.                     

NOTICE OF LEASE TERMINATION

Pursuant to a Lease dated as of December     , 2014 (the “Lease”), between
BMR-500 FAIRVIEW AVENUE LLC, a Delaware limited liability company (“Landlord”),
and NANOSTRING TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), Landlord
leased to Tenant certain premises (the “Premises”) in the building located on
the real property situated at 500 Fairview Avenue North, in Seattle, Washington,
legally described on Exhibit A attached. A Memorandum of the Lease was recorded
on                     in the real property records of King County, Washington
under Recording No.                     

The purpose of this Notice is provide record notice that the term of the Lease
has expired or the Lease has been terminated.

This Notice shall be effective on the date this Notice is recorded in the real
property records of King County, Washington.

[signatures appear on following page]

 

- 1 -



--------------------------------------------------------------------------------

LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC, a Delaware limited liability company By

 

Name:

 

Title:

 

TENANT: NANOSTRING TECHNOLOGIES, INC., a Delaware corporation By

 

Name:

 

Title:

 

 

- 2 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA }

ss.

COUNTY OF                     

On             , 2014, before me,                                         , a
Notary Public in and for said County and State, personally appeared
                                        ,
                                        .

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

FOR NOTARY SEAL OR STAMP

 

Witness my hand and official seal. Signature

 

 

- 3 -



--------------------------------------------------------------------------------

STATE OF WASHINGTON ) ) ss. COUNTY OF                      )

On this day of December, 2014, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn personally appeared
                                        , known to me to be the
                    NANOSTRING TECHNOLOGIES, INC., the corporation that executed
the foregoing instrument, and acknowledged the said instrument to be the free
and voluntary act and deed of said corporation, for the purposes therein
mentioned, and on oath stated that he/she was authorized to execute said
instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    . My commission expires                     

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Ground lease estate in the following described premises created by Lease dated
as of January 28, 2008 between Nelchina Point Limited Partnership, as ground
lessor, and BMR-500 Fairview Avenue LLC, as ground lessee, as evidenced by the
Memorandum of Lease dated as of January 28, 2008 recorded in the King County,
Washington Land Records on January 28, 2008 as Document Number 20080128000091:

Lots 4, 5 and 6, Block 5, Sorenson’s Addition to the City of Seattle, according
to the plat thereof recorded in Volume 1 of plats, page(s) 218, in King County,
Washington.

 

- 5 -